Exhibit 10.1

EXECUTION COPY

 

 

364-DAY CREDIT AGREEMENT

Dated as of March 16, 2018

among

GENERAL DYNAMICS CORPORATION,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BANK OF AMERICA, N.A. and

ROYAL BANK OF CANADA,

as Co-Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

RBC CAPITAL MARKETS1

as Joint Lead Arrangers and Joint Book Runners

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I DEFINITIONS      - 1 -  

1.0.   Defined Terms

     - 1 -   ARTICLE II THE CREDITS      - 19 -  

2.1.   Commitment

     - 19 -  

2.2.   Maximum Facility; Termination; Determination of Dollar Amounts and
Required Payments

     - 20 -  

2.3.   Ratable Loans

     - 20 -  

2.4.   Types of Advances

     - 20 -  

2.5.   Reductions in Aggregate Commitment

     - 21 -  

2.6.   Minimum Amount of Each Advance

     - 21 -  

2.7.   Optional Principal Payments

     - 21 -  

2.8.   Method of Selecting Types and Interest Periods for New Revolving Advances

     - 22 -  

2.9.   Conversion and Continuation of Outstanding Revolving Advances

     - 22 -  

2.10. Changes in Interest Rate, etc.

     - 23 -  

2.11. Competitive Bid Advances

     - 24 -  

2.12. Commitment Fee and Term-Out Fee

     - 28 -  

2.13. Rates Applicable After Default

     - 28 -  

2.14. Method of Payment

     - 29 -  

2.15. Noteless Agreement; Evidence of Indebtedness

     - 29 -  

2.16. Telephonic Notices

     - 30 -  

2.17. Interest Payment Dates; Interest and Fee Basis

     - 30 -  

2.18. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions and Increases

     - 31 -  

2.19. Lending Installations

     - 31 -  

2.20. Non-Receipt of Funds by the Agent

     - 31 -  

2.21. Replacement of Lender

     - 31 -  

2.22. Market Disruption

     - 32 -  

2.23. Judgment Currency

     - 32 -  

2.24. Term-Out Option

     - 33 -  

2.25. Defaulting Lenders

     - 33 -   ARTICLE III YIELD PROTECTION; TAXES      - 34 -  

3.1.   Yield Protection

     - 34 -  

3.2.   Changes in Capital Adequacy Regulations

     - 35 -  

3.3.   Availability of Types of Advances

     - 36 -  

3.4.   Funding Indemnification

     - 36 -  

3.5.   Taxes

     - 37 -  

3.6.   Lender Statements; Survival of Indemnity

     - 39 -   ARTICLE IV CONDITIONS PRECEDENT      - 40 -  

4.1.   Effectiveness

     - 40 -  

4.2.   Each Loan

     - 41 -   ARTICLE V REPRESENTATIONS AND WARRANTIES      - 41 -  

5.1.   Existence and Standing

     - 41 -  

5.2.   Authorization and Validity

     - 41 -  



--------------------------------------------------------------------------------

5.3.   No Conflict; Government Consent

     - 42 -  

5.4.   Financial Statements

     - 42 -  

5.5.   Material Adverse Change

     - 42 -  

5.6.   Taxes

     - 42 -  

5.7.   Litigation

     - 42 -  

5.8.   ERISA

     - 43 -  

5.9.   Full Disclosure

     - 43 -  

5.10. Regulation U

     - 43 -  

5.11. Plan Assets; Prohibited Transactions

     - 43 -  

5.12. Environmental Matters

     - 43 -  

5.13. Investment Company Act

     - 43 -  

5.14. Sanctions Laws and Regulations; Anti-Corruption Laws

     - 44 -   ARTICLE VI COVENANTS      - 44 -  

6.1.   Financial Reporting

     - 44 -  

6.2.   Maintenance of Existence

     - 45 -  

6.3.   Taxes

     - 45 -  

6.4.   Insurance

     - 45 -  

6.5.   Compliance with Laws

     - 45 -  

6.6.   Merger

     - 46 -  

6.7.   Liens

     - 46 -  

6.8.   Use of Proceeds

     - 48 -  

6.9.   Subsidiary Guarantees

     - 48 -   ARTICLE VII DEFAULTS      - 48 -   ARTICLE VIII ACCELERATION,
WAIVERS, AMENDMENTS AND REMEDIES      - 50 -  

8.1.   Acceleration

     - 50 -  

8.2.   Amendments

     - 50 -  

8.3.   Preservation of Rights

     - 51 -   ARTICLE IX GENERAL PROVISIONS      - 51 -  

9.1.   Survival of Representations

     - 51 -  

9.2.   Headings

     - 51 -  

9.3.   Entire Agreement

     - 51 -  

9.4.   Several Obligations; Benefits of this Agreement

     - 51 -  

9.5.   Expenses; Indemnification

     - 52 -  

9.6.   Accounting

     - 53 -  

9.7.   Severability of Provisions

     - 53 -  

9.8.   Nonliability of Lenders

     - 53 -  

9.9.   Confidentiality

     - 53 -  

9.10. Nonreliance

     - 54 -  

9.11. USA Patriot Act Notification

     - 55 -  

9.12. Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     - 55 -   ARTICLE X THE AGENT      - 55 -  

10.1. Appointment; Nature of Relationship

     - 55 -  

10.2. Powers

     - 56 -  

10.3. General Immunity

     - 56 -  

10.4. No Responsibility for Loans, Recitals, etc.

     - 56 -  

10.5. Action on Instructions of Lenders

     - 56 -  

 

- ii -



--------------------------------------------------------------------------------

10.6. Employment of Agents and Counsel

     - 57 -  

10.7. Reliance on Documents; Counsel

     - 57 -  

10.8. Agent’s Reimbursement and Indemnification

     - 57 -  

10.9. Notice of Default

     - 58 -  

10.10. Rights as a Lender

     - 58 -  

10.11. Lender Credit Decision

     - 58 -  

10.12. Successor Agent

     - 58 -  

10.13. Agent’s Fee

     - 59 -  

10.14. Delegation to Affiliates

     - 59 -  

10.15. Arrangers, Documentation Agents and Syndication Agents

     - 59 -  

10.16. Release of Guarantors

     - 59 -   ARTICLE XI SETOFF; RATABLE PAYMENTS      - 60 -  

11.1. Setoff

     - 60 -  

11.2. Ratable Payments

     - 60 -   ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     
- 60 -  

12.1. Successors and Assigns

     - 60 -  

12.2. Participations

     - 61 -  

12.3. Assignments

     - 62 -  

12.4. Dissemination of Information

     - 64 -   ARTICLE XIII NOTICES      - 64 -  

13.1. Notices

     - 64 -  

13.2. Change of Address

     - 66 -   ARTICLE XIV COUNTERPARTS      - 66 -   ARTICLE XV CHOICE OF LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL      - 66 -  

15.1. CHOICE OF LAW

     - 66 -  

15.2. CONSENT TO JURISDICTION

     - 66 -  

15.3. WAIVER OF VENUE

     - 67 -  

15.4. WAIVER OF JURY TRIAL

     - 67 -  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

Pricing Schedule

Commitment Schedule

EXHIBITS

 

Exhibit A

     -     

Form of Competitive Bid Quote

Exhibit B

     -     

Form of Competitive Bid Quote Request

Exhibit C

     -     

Form of Invitation for Competitive Bid Quotes

Exhibit D-1

     -     

Form of Revolving Loan Note

Exhibit D-2

     -     

Form of Competitive Bid Loan Note

Exhibit E

     -     

Form of Assignment Agreement

Exhibit F

     -     

Form of Compliance Certificate

Exhibit G-1

     -     

Form of Exemption Certificate for Non-U.S. Lenders

Exhibit G-2

     -     

Form of Exemption Certificate for Non-U.S. Participants

Exhibit H

     -     

Form of Designation Agreement

Exhibit I

     -     

[Intentionally Omitted]

Exhibit J

     -     

Form of Guaranty

 

- iv -



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

THIS 364-DAY CREDIT AGREEMENT, dated as of March 16, 2018, is entered into among
GENERAL DYNAMICS CORPORATION, a Delaware corporation (the “Borrower”), the
lenders party hereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WHEREAS, the Borrower has requested the Lenders, and the Lenders have agreed, to
extend credit in the form of Loans in an aggregate principal amount at any time
outstanding not in excess of $7,500,000,000; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.0. Defined Terms. The following terms, as used in this Agreement, have the
following meanings:

“Absolute Rate” means, with respect to an Absolute Rate Loan made by a Lender
for the relevant Absolute Rate Interest Period, the rate of interest per annum
(rounded to the nearest 1/100 of 1%) offered by such Lender and accepted by the
Borrower pursuant to Section 2.11(vi).

“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Borrower at the same time, in the same currency and for the same Absolute
Rate Interest Period.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.11.

“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance
or Absolute Rate Loan, a period of not fewer than one and not more than 360 days
commencing on a Business Day selected by the Borrower pursuant to this
Agreement, but in no event extending beyond the Commitment Termination Date. If
an Absolute Rate Interest Period would end on a day which is not a Business Day,
such Absolute Rate Interest Period shall end on the next succeeding Business
Day.

“Absolute Rate Loan” means a Competitive Bid Loan which bears interest at the
Absolute Rate.

“Advance” means a Revolving Advance or a Competitive Bid Advance.



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
securities, by contract or otherwise.

“Administrative Agent” and “Agent” means JPMorgan (including its branches and
affiliates) in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.

“Agent Party” has the meaning assigned to such term in Section 13.1(iii).

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the Closing Date is $7,500,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars, Swiss Francs,
and the Euro, and (iii) any other Eligible Currency which the Borrower requests
the Agent to include as an Agreed Currency hereunder and which is (x) a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars, (y) for which a LIBOR Screen Rate is available in
the Agent’s reasonable determination and (z) agreed to by the Agent and all of
the Lenders. For the purposes of this definition, each of the specific
currencies referred to in clause (ii), above, shall mean and be deemed to refer
to the lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Swiss Francs” means the lawful currency of Switzerland.

“Agreement” means this 364-Day Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the NYFRB Rate
for such day plus 1/2% per annum and (iii) the Eurocurrency Rate (minus the
Applicable Eurocurrency Margin) for a one month Interest Period in Dollars on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% per annum; provided, however, that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Reference Rate (or if the Eurocurrency Reference Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
(London time) on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Eurocurrency Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 3.3 hereof, then
the

 

- 2 -



--------------------------------------------------------------------------------

Alternate Base Rate shall be the greater of clause (i) and (ii) above and shall
be determined without reference to clause (iii) above. For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and other similar laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable ABR Margin” means, with respect to Floating Rate Advances or
Floating Rate Loans at any time, the percentage rate per annum which is
applicable at such time with respect to Floating Rate Advances and Floating Rate
Loans set forth in the Pricing Schedule and designated therein as the Applicable
ABR Margin.

“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum at which Commitment Fees are accruing on the Aggregate Commitment at such
time as so designated and set forth in the Pricing Schedule.

“Applicable Eurocurrency Margin” means, with respect to Eurocurrency Advances or
Eurocurrency Loans at any time, the percentage rate per annum which is
applicable at such time with respect to Eurocurrency Advances and Eurocurrency
Loans as set forth in the Pricing Schedule and designated therein as the
Applicable Eurocurrency Margin.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as reasonably determined by the Agent from time to time.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, acting singly.

“Available Commitment” means, at any time with respect to any Lender, the amount
of Commitment of such Lender minus the aggregate outstanding principal amount of
its Revolving Loans at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (i) the board of directors of the Borrower, (ii) any
duly authorized committee of such board, (iii) any committee of officers of the
Borrower or (iv) any officer of the Borrower acting, in the case of (iii) or
(iv), pursuant to authority granted by the board of directors of the Borrower or
any committee of such board.

“Borrower” means General Dynamics Corporation, a Delaware corporation.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances or Indexed Rate Advances, a day (other than a
Saturday or Sunday) on which banks generally are open in New York (and, in the
case of any Agreed Currency, the principal financial center of such Agreed
Currency) for the conduct of substantially all of their commercial lending
activities and on which dealings in Dollars and, in the case of Eurocurrency
Advances, other Agreed Currencies are carried on in the London interbank market
(and, if the Eurocurrency Advances which are the subject of such borrowing,
payment or rate selection are denominated in Euro, a day upon which such
clearing system as is determined by the Agent to be suitable for clearing or
settlement of the Euro is open for business) and (ii) for all other purposes, a
day (other than a Saturday or Sunday) on which banks generally are open in New
York for the conduct of substantially all of their commercial lending
activities.

“CAD Screen Rate” has the meaning assigned to such term in the definition of
“CDOR”.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided, however, that the
accounting for any lease shall be based on Borrower’s treatment thereof in
accordance with Agreement Accounting Principles as in effect on December 31,
2017 and without giving effect to any subsequent changes in Agreement Accounting
Principles (or the required implementation of any previously promulgated changes
in Agreement Accounting Principles) relating to the treatment of a lease as an
operating lease or capitalized lease.

 

- 4 -



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“CDOR Rate” means, with respect to any Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for CAD Dollar-denominated bankers’ acceptances displayed and identified as such
on the “Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion; in
each case, the “CAD Screen Rate”) as of 10:00 a.m. (Toronto, Ontario time) on
the Quotation Day for such Interest Period.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert (other than the Borrower), of beneficial ownership (within the
meaning of Rule 13d3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of 51% or more of the outstanding shares of
voting stock of the Borrower.

“Closing Date” means March 16, 2018.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans pursuant to this Agreement not exceeding the amount set forth on
the Commitment Schedule or as set forth in any Notice of Assignment relating to
any assignment that has become effective pursuant to Section 12.3.2, as such
amount may be modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.12.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Commitment Termination Date” means the earlier to occur of (i) March 15, 2019,
and (b) the date the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof, including, without limitation, pursuant
to Sections 2.2 and 2.5.1 and Article VIII hereof.

“Competitive Bid Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Competitive Bid Loans made by some or all of the
Lenders to the Borrower on the same Borrowing Date, at the same interest basis,
and for the same Interest Period.

“Competitive Bid Borrowing Notice” is defined in Section 2.11(vi).

 

- 5 -



--------------------------------------------------------------------------------

“Competitive Bid Loan” means, with respect to a Lender, a Loan made by such
Lender pursuant to Section 2.11.

“Competitive Bid Margin” means the margin above or below the applicable
Eurocurrency Reference Rate offered for an Indexed Rate Loan, expressed as a
percentage (rounded to the nearest 1/100 of 1%) to be added to or subtracted
from such Eurocurrency Reference Rate.

“Competitive Bid Quote” means a Competitive Bid Quote, substantially in the form
of Exhibit A hereto, completed and delivered by a Lender to the Agent in
accordance with Section 2.11(iv).

“Competitive Bid Quote Request” means a Competitive Bid Quote Request,
substantially in the form of Exhibit B hereto, completed and delivered by the
Borrower to the Agent in accordance with Section 2.11(ii).

“Competitive Bid Reduction” has the meaning specified in Section 2.1.

“Computation Date” is defined in Section 2.2.4.

“Consolidated Assets” means the total assets of the Borrower and its
Consolidated Subsidiaries calculated on a consolidated basis in accordance with
Agreement Accounting Principles.

“Consolidated Net Income” means, for any period, the net earnings (or loss)
after taxes of the Borrower and its Consolidated Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with Agreement Accounting Principles.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

- 6 -



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Party” means the Agent or any Lender.

“CSRA Acquisition” means the acquisition by the Borrower or any of its
Subsidiaries of CSRA Inc.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender, as reasonably determined by the Agent,
that (a) has failed, within two (2) Business Days of the date required to be
funded or paid, to (i) fund any portion of its Loans or (ii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Agent’s receipt of such
certification in form and substance satisfactory to it and the Agent, or (d) has
become the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.3.3.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.3.3.

“Dollar Amount” of any currency means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Agent, in consultation
with the Borrower, using any method of determination it deems reasonably
appropriate) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Agent, in consultation
with the Borrower, using any method of determination it deems reasonably
appropriate.

 

- 7 -



--------------------------------------------------------------------------------

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent and any of its
respective Affiliates or any other Person, providing for access to data
protected by passcodes or other security system.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is
otherwise an Eligible Assignee; (iii)a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (iv) a commercial bank organized under the laws of
any other country that is a member of the OECD, or a political subdivision of
any such country, and having total assets in excess of $3,000,000,000,
calculated in accordance with the accounting principles prescribed by the
regulatory authority applicable to such bank in its jurisdiction of
organization, so long as such bank is acting through a branch or agency located
in the country in which it is organized or another country that is described in
this clause (iv); or (v) the central bank of any country that is a member of the
OECD; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (x) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that

 

- 8 -



--------------------------------------------------------------------------------

different types of such currency are introduced, (y) such currency is, in the
determination of the Agent, no longer readily available or freely traded or
(z) in the determination of the Agent, an Equivalent Amount of such currency is
not readily calculable, the Agent shall promptly notify the Lenders and the
Borrower, and such currency shall no longer be an Agreed Currency until such
time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.

“Eligible Designee” means a special purpose corporation, partnership, limited
partnership or limited liability company that is administered or sponsored by a
Lender or an Affiliate of a Lender and (i) is organized under the laws of the
United States or any state thereof, (ii) is engaged primarily in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, permits, binding orders, decrees,
injunctions and rules relating to (i) the protection of the environment,
(ii) the effect of the environment on human health, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Agent for such other currency at 11:00 a.m., London time, on
the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Event” means when the Borrower or any other member of the Controlled
Group (i) incurs any liability with respect to any Plan that would reasonably be
expected to result in Material Adverse Effect under (A) Sections 4062, 4063 or
4064 of ERISA; or (B) Title IV of ERISA as a result of any Reportable Event;
(ii) has a Lien imposed on its Property and rights to Property under
Section 4068 of ERISA on account of any liability that would reasonably be
expected to result in a Material Adverse Effect; or (iii) reasonably expects to
incur any liability under Title IV of ERISA that would reasonably be expected to
result in a Material Adverse Effect (A) as a result of the Borrower or any other
member of the Controlled Group having filed a notice of intent to terminate any
Plan under the “distress termination” provision of Section 4041 of ERISA or
(B) as a result of the PBGC having instituted proceedings to terminate, or to
have a trustee appointed to administer, any such Plan.

“EU” means the European Union.

 

- 9 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency” means any Agreed Currency.

“Eurocurrency Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.13, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.13, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent as
it may from time to time specify to the Borrower and each Lender as its
“Eurocurrency Payment Office”.

“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100th of 1%) equal to the sum of (i) (a) the Eurocurrency Reference
Rate for such Interest Period, multiplied by (b) the Statutory Reserve Rate,
plus (ii) the Applicable Eurocurrency Margin.

“Eurocurrency Reference Rate” means, with respect to (a) any Eurocurrency
Advance denominated in any LIBOR Quoted Currency and for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion in good faith (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such LIBOR Quoted Currency and
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) any Eurocurrency Advance denominated in any Non-Quoted Currency and for
any applicable Interest Period, the applicable Local Rate (or, if applicable,
the Local Screen Rate) for such Non-Quoted Currency on the Quotation Day for
such Non-Quoted Currency and Interest Period; provided that, if any Local Rate
(or, if applicable, Local Screen Rate) shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if the LIBOR Screen Rate or the Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable currency, then the LIBOR Screen Rate or the Local
Screen Rate, as applicable, for such currency and such Interest Period shall be
the Interpolated Rate at such time; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. It is understood and agreed that all of the terms and
conditions of this definition of “Eurocurrency Reference Rate” shall be subject
to Section 3.3.

 

- 10 -



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) taxes imposed on its overall net income,
(ii) franchise taxes imposed on it, in each case by (A) the jurisdiction under
the laws of which such Lender or the Agent is incorporated or organized or
(B) the jurisdiction in which the Agent’s or such Lender’s principal executive
office or such Lender’s applicable Lending Installation is located or as a
result of a present or former connection between such Person and the
jurisdiction (other than any such connection arising solely from the Agent or
such Lender having executed, delivered, become a party to, performed its
obligations, received a payment under, received or perfected a security interest
under, engaged in any other transaction pursuant to or enforced, this Agreement
or any other Loan Document), (iii) branch profits taxes imposed by, or with
respect to, the jurisdiction in which the Borrower is located, (iv) in the case
of a Lender, U.S. federal withholding taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.21) or (B) such Lender
changes its lending office, except in each case to the extent that pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office and
(v) any withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing 2018 Credit Agreement” means that certain Five-Year Credit Agreement
dated as of March 16, 2018 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Existing 5-Year Eurocurrency Credit Agreement” means that certain Amended and
Restated 5-Year Eurocurrency Credit Agreement dated as of July 14, 2011, as
amended and restated as of November 10, 2015 and as further amended and restated
as of March 16, 2018 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the financial institutions from time to time parties
thereto as lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement between a non-U.S.
jurisdiction and the United States of America with respect to the foregoing and
implementing such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Fee Letter” means the fee letter between the Borrower and the Agent, each dated
March 1, 2018.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, in each case changing when and as the
Alternate Base Rate changes, plus (ii) the Applicable ABR Margin.

“Floating Rate Advance” means a Revolving Advance which, except as otherwise
provided in Section 2.13, bears interest at the Floating Rate.

“Floating Rate Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.13, bears interest at the Floating Rate.

“Foreign Currency” means any Agreed Currency other than Dollars.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” shall mean each Subsidiary of the Borrower that has delivered, or
shall be obligated to deliver, a guaranty under and pursuant to the terms of
Section 6.9.

“Guaranty” means that certain Guaranty (and any and all supplements thereto)
executed from time to time by each Guarantor in favor of the Agent for the
benefit of itself and the Lenders, in substantially the form of Exhibit J
attached hereto, as amended, restated, supplemented or otherwise modified from
time to time.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Reference Rate”.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, bonds, debentures or other
similar instruments, (v) Capitalized Lease Obligations and (vi) any other
obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.

“Indenture” means that certain Indenture dated as of March 24, 2015, as
heretofore or from time to time hereafter supplemented and amended, by and among
the Borrower, guarantors parties thereto, and The Bank of New York Mellon, as
Trustee.

 

- 12 -



--------------------------------------------------------------------------------

“Indexed Rate” means, with respect to an Indexed Rate Loan made by a Lender for
the relevant Interest Period, the sum of (i) the Eurocurrency Reference Rate and
(ii) the Competitive Bid Margin offered by such Lender and accepted by the
Borrower pursuant to Section 2.11(vi).

“Indexed Rate Advance” means a Competitive Bid Advance which bears interest at
an Indexed Rate.

“Indexed Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.11.

“Indexed Rate Loan” means a Competitive Bid Loan which bears interest at an
Indexed Rate.

“Interest Period” means (i) an Absolute Rate Interest Period or (ii) with
respect to a Eurocurrency Advance or an Indexed Rate Advance, a period of seven
days or one, two, three or six months (or twelve months if consented to by each
Lender) commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Interest Period under clause (ii) shall end on the day which
corresponds numerically to such date one, two, three or six months (or twelve
months if consented to by each Lender) thereafter; provided, however, that if
there is no such numerically corresponding day in such next, second, third or
sixth (or twelfth, if applicable pursuant to clause (ii) above) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth (or twelfth, if applicable pursuant to clause (ii) above)
succeeding month. If an Interest Period under clause (ii) would otherwise end on
a day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Interpolated Rate” means, at any time, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of 1%) determined by the Agent in good faith
to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate for the longest period (for which the
applicable Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes, substantially in the form of Exhibit C hereto, completed and delivered
by the Agent to the Lenders in accordance with Section 2.11(iii).

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, an assignment agreement contemplated by Section 12.3 and their
respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent, with respect to
each Agreed Currency listed on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.19.

 

- 13 -



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means Dollars, Euro, British Pounds Sterling and Swiss
Francs.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Reference Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Competitive Bid Loan.

“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.15
and the Guaranty.

“Local Rate” means, for Advances denominated in Canadian Dollars, the CDOR Rate.

“Local Screen Rate” means the CAD Screen Rate.

“Local Time” means (i) New York time in the case of a Loan or Borrowing
denominated in Dollars and (ii) local time in the case of a Loan or Borrowing
denominated in an Agreed Currency (it being understood that such local time
shall mean London, England time unless otherwise notified by the Agent).

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

“Material Debt” is defined in Section 7.5.

“Maturity Date” means the Commitment Termination Date or, if applicable, the
date to which the Maturity Date shall have been extended in accordance with
Section 2.24.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Non-Quoted Currency” means Canadian Dollars.

“Non-U.S. Lender” is defined in Section 3.5(v).

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.15 in the form of Exhibit D-1 or D-2, as applicable.

“Notice of Assignment” is defined in Section 12.3.2.

 

- 14 -



--------------------------------------------------------------------------------

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower and the Guarantors to the
Lenders or to any Lender, the Agent or any indemnified party arising under the
Loan Documents.

“OECD” means the Organization for Economic Cooperation and Development and any
successor.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Revolving Loans and Competitive Bid Loans outstanding at
such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant Register” is defined in Section 12.2.1.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last Business Day of each calendar quarter and the
Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, other than a Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.

 

- 15 -



--------------------------------------------------------------------------------

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Principal Property” means any manufacturing plant or warehouse, together with
the land upon which it is erected and fixtures comprising a part thereof, owned
by the Borrower or any Restricted Subsidiary and located in the United States,
the gross book value of which on the date as of which the determination is being
made is an amount which exceeds 2% of Consolidated Assets, but not including any
property financed through the issuance of any tax exempt governmental
obligation, or any such manufacturing plant or warehouse or any portion thereof
or any such fixture (together with the land upon which it is erected and
fixtures comprising a part thereof) which, in the opinion of the Board of
Directors, is not of material importance to the total business conducted by the
Borrower and its Subsidiaries, considered as a single enterprise.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) such Lender’s Commitment at such time by (ii) the Aggregate
Commitment at such time; provided, however, if all of the Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (a) such Lender’s Outstanding Credit
Exposure at such time by (b) the Aggregate Outstanding Credit Exposure at such
time; provided, further, however, that, in the case of Section 2.25 when a
Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Pro Rata Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Purchasers” is defined in Section 12.3.1.

“Quotation Day” shall mean, with respect to any Eurocurrency Advance and any
Interest Period, the Business Day that is generally treated as the rate fixing
day by market practice in the applicable interbank market, as determined by the
Agent in good faith.

“Register” is defined in Section 12.1.

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board of Governors relating to reserve requirements applicable to member banks
of the Federal Reserve System.

 

- 16 -



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
of Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Commitments shall have been terminated, Lenders
in the aggregate holding more than 50% of the aggregate unpaid principal amount
of the outstanding Advances (including Competitive Bid Advances).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, secretary or
assistant secretary of the Borrower.

“Restricted Subsidiaries” means, as of any date of determination, (i) each
Subsidiary of the Borrower whose assets exceed ten percent (10%) of the
Consolidated Assets of the Borrower and its Consolidated Subsidiaries on a
consolidated basis as shown on the audited consolidated financial statements of
the Borrower as of the end of the fiscal year immediately preceding the date of
determination, and (ii) each other Subsidiary of the Borrower from and after the
date such Subsidiary is designated a “Restricted Subsidiary” by the Borrower to
the Agent by an Authorized Officer.

“Revolving Advance” means a borrowing of Revolving Loans hereunder, (i) made by
the Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurocurrency Loans, in the same Agreed Currency and for the same
Interest Period.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to Section 2.1 (or any conversion or continuation thereof).

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any legal Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, the United Nations Security Council, the
European Union (including by any European Union member state) or Her Majesty’s
Treasury of the United Kingdom; and (b) any Person more than 50% owned or
controlled by any such Person or Persons described in the foregoing clause (a).

 

- 17 -



--------------------------------------------------------------------------------

“Sanctions” means any economic or financial sanctions or trade embargo laws,
rules, regulations or orders imposed, administered or enforced from time to time
by the U.S. government (including those administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the U.S. Department of Commerce); the United Nations Security Council;
or the European Union (including by any European Union member state or Her
Majesty’s Treasury of the United Kingdom).

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Screen Rate” means collectively the LIBOR Screen Rate and the Local Screen
Rate.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D of the Board. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as shown in the
consolidated financial statements of the Borrower and its Subsidiaries as of the
end of the fiscal quarter immediately preceding the date such determination is
made, or (ii) is responsible for more than 10% of the consolidated net sales or
of the Consolidated Net Income of the Borrower and its Subsidiaries for the
twelve-month period ending on the date of the financial statements referred to
in clause (i) above.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities (including interest, additions to tax and penalties) with respect to
the foregoing, but excluding Excluded Taxes.

 

- 18 -



--------------------------------------------------------------------------------

“Term-Out Date” is defined in Section 2.24.

“Term-Out Option” is defined in Section 2.24.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Revolving Advance or Loan, its nature as a
Floating Rate Advance or Loan or a Eurocurrency Advance or Loan, and with
respect to any Competitive Bid Advance or Loan, its nature as an Absolute Rate
Advance or Loan or Indexed Rate Advance or Loan.

“U.S. Person” is defined in Section 3.5(iv).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. Commitment. From and including the Closing Date and prior to the Commitment
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make Revolving Loans to the Borrower from time to
time in Agreed Currencies in amounts not to exceed in the aggregate at any one
time outstanding the Dollar Amount of its Commitment; provided, however, that
(i) the Aggregate Commitment shall be deemed used from time to time to the
extent of the aggregate principal amount of the Competitive Bid Loans
outstanding at such time (such deemed use of the Aggregate Commitment being a
“Competitive Bid Reduction”), and such deemed use of the Aggregate Commitment
shall be applied to the Lenders ratably according to their respective
Commitments and (ii) all Floating Rate Loans shall be made in Dollars. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Commitment Termination Date. The
Commitments to lend hereunder shall expire on the Commitment Termination Date.

 

- 19 -



--------------------------------------------------------------------------------

2.2. Maximum Facility; Termination; Determination of Dollar Amounts and Required
Payments.

2.2.1. Maximum Facility. At no time shall the sum of the outstanding principal
balance of the Revolving Loans and the outstanding principal balance of the
Competitive Bid Loans exceed the Aggregate Commitment.

2.2.2. Term. This Agreement shall be effective until the Maturity Date. Any
outstanding Advances and all other unpaid Obligations shall be paid in full by
the Borrower on the Maturity Date.

2.2.3. [Intentionally Omitted].

2.2.4. Determination of Dollar Amounts and Required Payments. (i) The Agent will
determine the Dollar Amount of:

 

  (a) each Revolving Advance as of the date two (2) Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Revolving Advance, and

 

  (b) all outstanding Revolving Advances on and as of the last Business Day of
each calendar quarter and, so long as a Default has occurred and is continuing,
on any other Business Day elected by the Agent in its discretion.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Advance for which a Dollar Amount is determined on or as of
such day. If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the sum of the aggregate principal amount
of all outstanding Advances (calculated, with respect to those Advances
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date with respect to each such Advance) exceeds the Aggregate
Commitment, the Borrower shall immediately repay Advances in an aggregate
principal amount sufficient to eliminate any such excess. If at any time, solely
as a result of fluctuations in currency exchange rates, the Dollar Amount of the
sum of the aggregate principal amount of all outstanding Advances (calculated,
with respect to those Advances denominated in Agreed Currencies other than
Dollars, as of the most recent Computation Date with respect to each such
Advance) exceeds 105% of the Aggregate Commitment, the Borrower shall
immediately repay Advances in an aggregate principal amount sufficient to
eliminate any such excess.

2.3. Ratable Loans. Each Revolving Advance hereunder shall consist of Revolving
Loans made from the several Lenders ratably in proportion to the ratio that
their respective Commitments bear to the Aggregate Commitment.

2.4. Types of Advances. The Revolving Advances may be Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.

 

- 20 -



--------------------------------------------------------------------------------

2.5. Reductions in Aggregate Commitment and Mandatory Prepayments.

2.5.1. The Borrower may permanently reduce the Aggregate Commitment in whole, or
in part ratably among the Lenders in a minimum amount of $10,000,000 and in
integral multiples of $1,000,000 if in excess thereof (or the Approximate
Equivalent Amount if denominated in an Agreed Currency other than Dollars), upon
at least three (3) Business Days’ written notice to the Agent, which notice
shall specify the amount of any such reduction; provided, however, that the
amount of the Aggregate Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Advances. All accrued Commitment Fees
shall be payable on the effective date of any termination of the obligations of
the Lenders to make Revolving Loans hereunder.

2.5.2. In the event that the Borrower or and of its Subsidiaries sells or issues
any debt securities (excluding any issuances under commercial paper programs),
then the Borrower shall, within five (5) Business Days after the receipt of the
net cash proceeds thereof, use 100% of such net cash proceeds, first, to prepay
the aggregate outstanding principal balance of the Loans in an amount equal to
the lesser of the outstanding principal amount thereof and the amount of such
net cash proceeds, together with accrued interest thereon, it being understood
and agreed that each such prepayment shall be accompanied by an immediate,
automatic, irrevocable, and permanent reduction of the Aggregate Commitment on a
dollar-for-dollar basis equal to the amount of such prepayment and, second, if
the Aggregate Commitment is outstanding and no Loans are outstanding on the
applicable date, the Aggregate Commitment shall be reduced on a
dollar-for-dollar basis in an amount equal to such net cash proceeds not
otherwise applied pursuant to the immediately preceding clause “first”;
provided, however, in no event shall the Aggregate Commitment be reduced to less
than $2,000,000,000 pursuant to this Section 2.5.2.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof) (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars), and each Floating Rate Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof); provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Commitment.

2.7. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of the outstanding Floating Rate Advances upon
written notice to the Agent by no later than 11:00 a.m. (Local Time) on the date
of such prepayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $5,000,000 in
excess thereof (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars), any portion of the outstanding Eurocurrency
Advances upon three (3) Business Days’ prior notice to the Agent.

 

- 21 -



--------------------------------------------------------------------------------

2.8. Method of Selecting Types and Interest Periods for New Revolving Advances.
The Borrower shall select the Type of Revolving Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time. The Borrower shall give the Agent irrevocable notice (which
may be by telephone or by written notice in the case of a Loan denominated in
Dollars or by written notice (in a form approved by the Agent and signed by the
Borrower) in the case of a Loan denominated in an Agreed Currency other than
Dollars, in each case a “Borrowing Notice”) not later than 1:00 p.m. (Local
Time) on the Borrowing Date of each Floating Rate Advance and no later than
11:00 a.m. (Local Time) at least three (3) (or, solely in the case of the
funding of the initial Revolving Advance hereunder, two (2)) Business Days
before the Borrowing Date for each Eurocurrency Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Revolving
Advance,

 

  (ii) the aggregate amount of such Revolving Advance,

 

  (iii) the Type of Revolving Advance selected, and

 

  (iv) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

Promptly following receipt of a Borrowing Notice in accordance with this
Section, the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Advance. On
each Borrowing Date, each Lender shall make available its Loan or Loans, if any,
(i) if such Loan is a Floating Rate Advance, promptly and in any event not later
than the earlier of (A) two (2) hours after receipt of the applicable Borrowing
Notice and (B) 3:00 p.m. (Local Time) in Federal or other funds immediately
available to the Agent, in New York, New York at its address specified in or
pursuant to Article XIII and, (ii) if such Loan is a Eurocurrency Advance, not
later than 12:00 noon (Local Time) in the city of the Agent’s Eurocurrency
Payment Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Agent’s Eurocurrency Payment Office for such currency. Unless
the Agent determines that any applicable condition specified in Section 4.2 has
not been satisfied, the Agent will make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address. The Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the Borrower maintained with the
Agent in New York City or Chicago or such other account as the Borrower may
specify and designated by the Borrower in the applicable Borrowing Notice, in
the case of Loans denominated in Dollars and (y) an account of the Borrower in
the relevant jurisdiction and designated by the Borrower in the applicable
Borrowing Notice, in the case of Loans denominated in an Agreed Currency other
than Dollars.

2.9. Conversion and Continuation of Outstanding Revolving Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurocurrency
Advance denominated in Dollars shall continue as a Eurocurrency Advance until
the end of the then applicable Interest Period therefor, at which

 

- 22 -



--------------------------------------------------------------------------------

time such Eurocurrency Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurocurrency Advance is or was repaid in accordance
with Section 2.7 or (y) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period or be converted into a Floating
Rate Advance. Each Eurocurrency Advance denominated in an Agreed Currency other
than Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance continue as a Eurocurrency Advance for the same or another Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of an Advance of any Type into any other Type or
Types of Advances denominated in the same Agreed Currency; provided, however,
that any conversion of any Eurocurrency Advance shall be made on, and only on,
the last day of the Interest Period applicable thereto. The Borrower shall give
the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurocurrency Advance or
continuation of a Eurocurrency Advance not later than 11:00 a.m. (Local Time) on
the day of such conversion or continuation, in the case of a conversion into a
Floating Rate Advance, three (3) (or, solely in the case of the conversion or
continuation of the initial Revolving Advance hereunder, two (2)) Business Days,
in the case of a conversion into or continuation of a Eurocurrency Advance,
prior to the date of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the Agreed Currency, amount and Type(s) of the Revolving Advances into
which such Advance is to be configuration or continued, and

 

  (iii) in the case of a conversion into or continuation of a Eurocurrency
Advance, the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurocurrency
Advance into a Floating Rate Advance pursuant to Section 2.9, to but excluding
the date it becomes due or is converted into a Eurocurrency Advance pursuant to
Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Revolving Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at a rate per annum equal to the Eurocurrency Rate
determined by the Agent as applicable to such Eurocurrency Advance based upon
the Borrower’s selections under Section 2.8 and 2.9 and otherwise in accordance
with the terms hereof. No Interest Period may end after the Maturity Date.

 

- 23 -



--------------------------------------------------------------------------------

2.11. Competitive Bid Advances.

(i) Competitive Bid Option; Repayment of Competitive Bid Advances; Interest on
Competitive Bid Advances. In addition to Revolving Advances pursuant to
Section 2.1, but subject to the terms and conditions of this Agreement
(including, without limitation, the limitations set forth in Section 2.2 as to
the maximum aggregate principal amount of all outstanding Loans hereunder), the
Borrower may, as set forth in this Section 2.11, request the Lenders, prior to
the Commitment Termination Date, to make offers to make Competitive Bid Advances
in Dollars to the Borrower. Each Lender may, but shall have no obligation to,
make such offers and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section 2.11. Each Competitive
Bid Advance shall be repaid in full by the Borrower on the last day of the
Interest Period applicable thereto. Competitive Bid Advances may be prepaid only
to the extent set forth in the applicable Competitive Bid Quote Request.
Interest accrued on each Competitive Bid Advance shall be payable in accordance
with the terms of Section 2.17; provided, however, that, unless otherwise
specified in the applicable Competitive Bid Quote Request, interest on all
Competitive Bid Advances shall be calculated for actual days elapsed on the
basis of a 360-day year.

(ii) Competitive Bid Quote Request. When the Borrower wishes to request offers
to make Competitive Bid Loans under this Section 2.11, the Borrower shall
transmit to the Agent by telex or facsimile transmission a Competitive Bid Quote
Request so as to be received not later than:

 

  (x) for an Indexed Rate Auction, 10:00 a.m. (Local Time) at least four
Business Days prior to the Borrowing Date proposed therein; or

 

  (y) for an Absolute Rate Auction, 10:00 a.m. (Local Time) at least one
Business Day prior to the Borrowing Date proposed therein;

or, in any case, such other time or date as the Borrower and the Agent shall
have mutually agreed upon and shall have notified to the Lenders not later than
the date of the Competitive Bid Quote Request for the first Indexed Rate Auction
or Absolute Rate Auction for which such change is to be effective, specifying:

 

  (a) the proposed Borrowing Date for the proposed Competitive Bid Advance;

 

  (b) the aggregate principal amount of such Competitive Bid Advance, which
shall be in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if
in excess thereof);

 

  (c) whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both;

 

  (d) the Interest Period applicable thereto (which may not end after the
Commitment Termination Date); and

 

  (e) whether or not the Competitive Bid Advance requested shall be subject to
prepayment.

 

- 24 -



--------------------------------------------------------------------------------

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and for an Indexed Rate Auction and an Absolute Rate Auction in
a single Competitive Bid Quote Request. No Competitive Bid Quote Request shall
be given within five Business Days (or, upon reasonable prior notice to the
Lenders, such other number of days as the Borrower and the Agent may agree upon)
of any other Competitive Bid Quote Request. A Competitive Bid Quote Request that
does not conform substantially to the format of Exhibit B hereto shall be
rejected, and the Agent shall promptly notify the Borrower of such rejection by
telex or facsimile transmission.

(iii) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.11(ii),
the Agent shall send to each of the Lenders by telex or facsimile transmission
an Invitation for Competitive Bid Quotes, which shall constitute an invitation
by the Borrower to each Lender to submit Competitive Bid Quotes offering to make
the Competitive Bid Loans to which such Competitive Bid Quote Request relates in
accordance with this Section 2.11.

(iv) Submission and Contents of Competitive Bid Quotes.

(a) Each Lender may, in its sole discretion, submit a Competitive Bid Quote
containing an offer or offers to make Competitive Bid Loans in response to any
Invitation for Competitive Bid Quotes. Each Competitive Bid Quote must comply
with the requirements of this Section 2.11(iv) and must be submitted to the
Agent by telex or facsimile transmission at its offices specified in or pursuant
to Article XIII not later than:

 

  (i) for an Indexed Rate Auction, 11:00 a.m. (Local Time) at least two Business
Days prior to the Borrowing Date proposed therein; or

 

  (ii) for an Absolute Rate Auction, 10:00 a.m. (Local Time) on the proposed
Borrowing Date;

or, in any such case, such other time or date as the Borrower and the Agent
shall have mutually agreed upon and shall have notified to the Lenders not later
than the date of the first Indexed Rate Auction or Absolute Rate Auction for
which such change is to be effective; provided that Competitive Bid Quotes
submitted by the Agent (or any Affiliate of the Agent) in the capacity of a
Lender may be submitted, and may only be submitted, if the Agent or such
Affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than 15 minutes prior to the deadline for the other Lenders.
Subject to Articles IV and VIII, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Agent given on the
instructions of the Borrower.

(b) Each Competitive Bid Quote shall in any case specify:

 

  (1) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;

 

- 25 -



--------------------------------------------------------------------------------

  (2) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (1) may be greater than, less than or
equal to the Commitment of the quoting Lender, but in no case greater than the
unutilized Aggregate Commitment, (2) must be at least $5,000,000 (and an
integral multiple of $1,000,000 if in excess thereof), and (3) may not exceed
the principal amount of Competitive Bid Loans for which offers were requested
and (4) may be subject to an aggregate limitation as to the principal amount of
Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted;

 

  (3) in the case of an Indexed Rate Auction, the Competitive Bid Margin offered
for each such Competitive Bid Loan;

 

  (4) in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Loan;

 

  (5) the minimum or maximum amount, if any, of the Competitive Bid Loan which
may be accepted by the Borrower;

 

  (6) the applicable Interest Period; and

 

  (7) the identity of the quoting Lender.

(c) The Agent shall reject any Competitive Bid Quote that:

 

  (1) is not substantially in the form of Exhibit A hereto or does not specify
all of the information required by clause (b) above;

 

  (2) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit A hereto;

 

  (3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

 

  (4) arrives after the time set forth in Section 2.11(iv)(a).

(d) If any Competitive Bid Quote shall be rejected pursuant to
Section 2.11(iv)(c), then the Agent shall notify the relevant Lender of such
rejection as soon as practicable.

(v) Notice to Borrower. The Agent shall promptly notify the Borrower of the
terms (i) of any Competitive Bid Quote submitted by a Lender that is in
accordance with Section 2.11(iv) and (ii) of any Competitive Bid Quote that is
in accordance with Section 2.11(iv) and amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Agent unless such subsequent
Competitive Bid Quote specifically states that it is submitted solely to correct
a manifest error in such former Competitive Bid Quote. The Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Competitive Bid Margins or Absolute Rates, as the case may be, so offered.

 

- 26 -



--------------------------------------------------------------------------------

(vi) Acceptance and Notice by Borrower. Subject to the receipt of the notice
from the Agent referred to in Section 2.11(v), not later than:

 

  (i) for an Indexed Rate Auction, 12:00 noon (Local Time) at least two Business
Days prior to the Borrowing Date proposed therein; or

 

  (ii) for an Absolute Rate Auction, 11:00 a.m. (Local Time) on the proposed
Borrowing Date;

or in any such case, such other time or date as the Borrower and the Agent shall
have mutually agreed upon and shall have notified to the Lenders not later than
the date of the Competitive Bid Quote Request for the first Indexed Rate Auction
or Absolute Rate Auction for which such change is to be effective, the Borrower
shall notify the Agent of the Borrower’s acceptance or rejection of the offers
so notified to it pursuant to Section 2.11(v); provided, however, that the
failure by the Borrower to give such notice to the Agent shall be deemed to be a
rejection by the Borrower of all such offers. In the case of acceptance, such
notice (a “Competitive Bid Borrowing Notice”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. The
Borrower may accept or reject any Competitive Bid Quote in whole or in part;
provided, that:

 

  (A) the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

 

  (B) the principal amount of each Competitive Bid Advance must be at least
$10,000,000 (and an integral multiple of $1,000,000 if in excess thereof);

 

  (C) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Absolute Rates, as the case may be; and

 

  (D) the Borrower may not accept any offer of the type described in
Section 2.11(iv)(c) or that otherwise fails to comply with the requirements of
this Agreement in respect of obtaining a Competitive Bid Loan under this
Agreement.

(vii) Allocation by the Agent. If offers are made by two or more Lenders with
the same Competitive Bid Margins or Absolute Rates, as the case may be, for a
greater aggregate principal amount than the amount in respect of which offers
are permitted to be accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are accepted
shall be allocated by the Agent among such Lenders as nearly as possible (in
such multiples as the Agent may deem appropriate) in proportion to the aggregate
principal amount of such offers. Allocations by the Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error. The
Agent shall promptly, but in any event by 11:00 a.m. (Local Time) on the first
Business Day prior to the Borrowing Date, in the case of Indexed Rate Advances,
and by 12:00 noon (Local Time) on the same Business Day, in the case of Absolute
Rate Advances, notify each Lender of its receipt of a Competitive Bid Borrowing
Notice and the aggregate principal amount of each Competitive Bid Advance
allocated to each participating Lender.

 

- 27 -



--------------------------------------------------------------------------------

(viii) Administration Fee. The Borrower hereby agrees to pay to the Agent, for
the Agent’s own account, an administration fee per Competitive Bid Quote Request
transmitted by the Borrower to the Agent pursuant to Section 2.11(ii) equal to
$200 times the number of Lenders that submit Competitive Bid Quotes in response
to such Competitive Bid Quote Request. Such fee shall be payable on the proposed
Borrowing Date for the Competitive Bid Advance, regardless of whether any
Competitive Bid Loans are made on such proposed Borrowing Date.

2.12. Commitment Fee and Term-Out Fee.

2.12.1. Commitment Fee. The Borrower agrees to pay to the Agent for the account
of each Lender a commitment fee (the “Commitment Fee”) at a per annum rate equal
to the Applicable Commitment Fee Rate multiplied by such Lender’s Available
Commitment (or, from and after the Commitment Termination Date, such Lender’s
average daily Outstanding Credit Exposure) from the Closing Date to and
including the Commitment Termination Date, payable quarterly in arrears within
fifteen (15) days after the last day of each calendar quarter hereafter and on
the Commitment Termination Date.

2.12.2. Term-Out Fee. In the event the Borrower elects to exercise the Term-Out
Option under Section 2.24, then, on the Commitment Termination Date, the
Borrower agrees to pay to the Agent, for the account of each Lender, a term-out
fee equal to 0.75% of the aggregate principal amount of the outstanding Loans in
respect of which the Maturity Date is being extended pursuant to the exercise of
the Term-Out Option in accordance with Section 2.24 on the Term-Out Date.

2.13. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurocurrency Advance and Competitive
Bid Advance shall bear interest for the remainder of the applicable Interest
Period at the rate otherwise applicable to such Interest Period plus 2% per
annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate in effect from time to time plus 2% per annum;
provided, however, that, during the continuance of a Default under Section 7.6
or 7.7, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Advances without any election or action on the part of the
Agent or any Lender.

 

- 28 -



--------------------------------------------------------------------------------

2.14. Method of Payment. (i) Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made
or, where such currency has converted to the Euro, in the Euro. All payments of
the Obligations hereunder shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Agent at (except as set
forth in the next sentence) the Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrower, by 12:00 noon (Local Time) on the date
when due and shall be applied ratably by the Agent among the Lenders. All
payments to be made by the Borrower hereunder in any currency other than Dollars
shall be made in such currency on the date due in such funds as may then be
customary for the settlement of international transactions in such currency for
the account of the Agent, at its Eurocurrency Payment Office for such currency
and shall be applied ratably by the Agent among the Lenders. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received
at, (a) with respect to Floating Rate Loans and Eurocurrency Loans denominated
in Dollars, its address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Agent from such Lender and
(b) with respect to Eurocurrency Loans denominated in an Agreed Currency other
than Dollars, in the funds received from the Borrower at the address of the
Agent’s Eurocurrency Payment Office for such currency.

(ii) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower take all risks of the imposition of any such
currency control or exchange regulations.

2.15. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Agreed Currency and Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Agent hereunder
from the Borrower and each Lender’s share thereof.

(iii) The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.

 

- 29 -



--------------------------------------------------------------------------------

(iv) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender in the form of Exhibit D-1 or D-2 or both,
as applicable. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (i) and
(ii) above.

2.16. Telephonic Notices. In the case of Loans denominated in Dollars, the
Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given telephonically
solely in connection with Loans denominated in Dollars. The Borrower agrees to
deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each such telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Agent and the Lenders, the records of the
Agent and the Lenders shall govern absent manifest error.

2.17. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the Closing Date, on any date on which such
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance or Indexed Rate Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance or Indexed Rate Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance or Indexed Rate Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Absolute Rate
Advance shall be payable on the last day of its applicable Interest Period, on
the date on which the Absolute Rate Advance is prepaid, whether by acceleration
or otherwise, at maturity, and on such intervening dates prior to the maturity
thereof as may be specified by the Borrower in the applicable Competitive Bid
Quote Request and agreed to by the applicable Lender in the applicable
Competitive Bid Quote. Notwithstanding the foregoing, interest accrued pursuant
to Section 2.13 shall be payable on demand. Interest on Eurocurrency Advances,
Competitive Bid Advances and Commitment Fees shall be calculated for actual days
elapsed on the basis of a 360-day year, and interest on Floating Rate Advances
shall be calculated for actual days elapsed on the basis of a 365/366-day year
(except for interest on Loans denominated in British Pounds Sterling which shall
be calculated for actual days elapsed on the basis of a 365-day year). Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (Local
Time) at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to the Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

- 30 -



--------------------------------------------------------------------------------

2.18. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions and Increases. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice and repayment notice received
by it hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.19. Lending Installations. Each Lender will book its Loans at the appropriate
Lending Installation listed on the administration information sheets provided to
the Agent in connection herewith or such other Lending Installation designated
by such Lender in accordance with the final sentence of this Section 2.19. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans and any Notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation. Each Lender may, by written notice to
the Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.

2.20. Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

2.21. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if a
Lender does not approve a waiver or amendment with respect to this Agreement or
if a Lender acting as Agent hereunder resigns, is removed or is replaced as
Agent or if a Lender is a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect, if such amounts continue to be charged or such
suspension is still effective or such resignation or removal has become
effective, to replace such Affected Lender as a Lender party to this Agreement;
provided, however, that, concurrently with such replacement, (i) an Eligible
Assignee which is reasonably satisfactory to the Borrower and the Agent shall

 

- 31 -



--------------------------------------------------------------------------------

agree, as of such date, to purchase for cash at par the Loans and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit E and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.3 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5.

2.22. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the Agent
shall forthwith give notice thereof to the Borrower and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as Floating Rate
Loans, unless the Borrower notifies the Agent at least one Business Day before
such date that (i) it elects not to borrow on such date or (ii) it elects to
borrow on such date in a different Agreed Currency, as the case may be, in which
the denomination of such Loans would in the opinion of the Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.

2.23. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main Chicago office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the Borrower.

 

- 32 -



--------------------------------------------------------------------------------

2.24. Term-Out Option. The Borrower may, by irrevocable written notice to the
Agent given not fewer than five (5) Business Days prior to the Commitment
Termination Date, elect (such election, the “Term-Out Option”), effective as of
the Commitment Termination Date (the “Term-Out Date”), to extend the Maturity
Date for all or a ratable portion of all Loans outstanding on such date to the
first anniversary of the Commitment Termination Date; provided that such
extension of the Maturity Date shall become effective only if, on the Term-Out
Date, (a) there exists no Default or Unmatured Default, (b) the Borrower shall
pay the term-out fee to the Agent for the account of each Lender pursuant to
Section 2.12.2 and (c) the Borrower shall not have previously exercised the
Term-Out Option. In the event the Maturity Date shall be so extended, (i) all
Loans that are subject to extension pursuant to this Section 2.24 and
outstanding on the Commitment Termination Date shall continue as Loans following
such date, (ii) all Loans that are not subject to such extension but are
outstanding on the Commitment Termination Date shall be repaid on such date,
(iii) all of the Commitments will terminate on the Term-Out Date, and (iv) the
Borrower may not borrow or reborrow any additional Loans on or after such date.

2.25. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12.1;

(ii) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2); provided, however, that (a) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and (b) any
amendment or modification that increases such Defaulting Lender’s commitment
hereunder shall require the consent of such Defaulting Lender; and

(iii) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Article XI but
excluding Section 2.21) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Agent in the following order of priority: (a) first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
(b) second, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; (c) third, if so determined by the Agent and the
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender in respect of any Loans under this Agreement;
(d) fourth, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of

 

- 33 -



--------------------------------------------------------------------------------

such Defaulting Lender’s breach of its obligations under this Agreement; and
(e) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided that, with respect to this clause (e), if such
payment is (x) a prepayment of the principal amount of any Loans which such
Defaulting Lender has funded and (y) made at a time when the conditions set
forth in Section 4.2 are satisfied, such payment shall be applied solely to
prepay the Pro Rata Share of the outstanding principal amount of Loans of each
non-Defaulting Lender prior to being applied to the prepayment of the Loans of
such Defaulting Lender.

In the event that the Agent and the Borrower each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency (any of the
foregoing, a “Change in Law”; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented):

(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments reflected
in the interest rate applicable to Eurocurrency Advances),

(ii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Loans, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans held or interest received by it, by an amount
deemed material by such Lender (in each case, other than with respect to any
taxes and other than with respect to any cost reflected in the interest rate
applicable to Eurocurrency Advances), or

 

- 34 -



--------------------------------------------------------------------------------

(iii) subjects any Person to any taxes, duties, levies, imposts, deductions,
assessments, fees, charges or withholdings, and all liabilities (including
interest, additions to tax and penalties) with respect to the foregoing, on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than Excluded Taxes and without duplication of any Taxes and Other Taxes
indemnified by Section 3.5),

and the result of any of the foregoing is to increase the cost to such Person or
applicable Lending Installation of making or maintaining its Loans or Commitment
or to reduce the return received by such Person or applicable Lending
Installation in connection with such Loans or Commitment, then, within 15 days
of demand by such Person, the Borrower shall pay such Person such additional
amount or amounts as will compensate such Person for such increased cost or
reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital or liquidity required or expected to be maintained by such Lender,
any Lending Installation of such Lender or any corporation controlling such
Lender is increased as a result of a Change (as defined below), then, within
15 days of demand by such Lender, the Borrower shall pay such Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender determines is
attributable to this Agreement, its Loans or its Commitment to make Loans
hereunder (after taking into account such Lender’s policies as to capital
adequacy and liquidity). “Change” means (i) any change after the Closing Date in
the Risk-Based Capital Guidelines (as defined below) or (ii) any adoption of,
change in, or change in the interpretation or administration of any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender (provided, however, that notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change” regardless of the date enacted, adopted, issued or implemented).
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States.

 

- 35 -



--------------------------------------------------------------------------------

3.3. Availability of Types of Advances.

3.3.1. If (a) any Lender determines that the making or maintenance of its
Eurocurrency Loans or Competitive Bid Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, (b) the Required Lenders determine that (i) deposits of
a type and maturity appropriate to match fund Eurocurrency Advances are not
available or (ii) the interest rate applicable to Eurocurrency Advances does not
accurately reflect the cost of making or maintaining Eurocurrency Advances, or
(c) the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Eurocurrency Reference Rate or the Eurocurrency Rate (including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis), then, in each case, for so long as any such circumstances exist,
the Agent shall suspend the availability of Eurocurrency Advances and require
any affected Eurocurrency Advances or Competitive Bid Advances to be repaid or
converted to Floating Rate Advances, as applicable, subject to the payment of
any funding indemnification amounts required by Section 3.4.

3.3.2. Notwithstanding the foregoing, if at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 3.3.1(c) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
Section 3.3.1(c) have not arisen but the supervisor for the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the Agent
has made a public statement identifying a specific date after which the LIBOR
Screen Rate shall no longer be used for determining interest rates for loans,
then the Agent and the Borrower shall endeavor to establish an alternate rate of
interest to the Eurocurrency Reference Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Eurocurrency Margin or the Applicable ABR Margin); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 8.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.3.2 (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.3.2, only to the extent the LIBOR Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), the Agent shall suspend the availability of Eurocurrency
Advances and require any affected Eurocurrency Advances or Competitive Bid
Advances to be repaid or converted to Floating Rate Advances, as applicable,
subject to the payment of any funding indemnification amounts required by
Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance or
Competitive Bid Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise (including, without limitation, prepayments required by Section 3.3),
or a Eurocurrency Advance or Competitive Bid Advance is not made, continued or
converted on the date specified by the Borrower for any reason other

 

- 36 -



--------------------------------------------------------------------------------

than default by the applicable Lenders, or if an assignment of a Eurocurrency
Advance or Competitive Bid Advance occurs on a date which is not the last day of
an Interest Period therefor as the result of a request by the Borrower pursuant
to Section 2.21 (other than a request made to a Defaulting Lender), the Borrower
will indemnify each Lender for any reasonable loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Advance.

3.5. Taxes. (i) All payments by the Borrower to or for the account of any Lender
or the Agent hereunder or under any Note shall be made free and clear of and
without deduction for any and all Taxes. If any Taxes are required to be
deducted by law from or in respect of any sum payable hereunder or under any
Note by or on behalf of the Borrower to any Lender or the Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
taxes or levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).

(iii) The Borrower hereby agrees to indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent or such
Lender makes demand therefor pursuant to Section 3.6.

(iv) Each Lender that is a “U.S. Person” as defined in Section 7701(a)(30) of
the Code shall, within ten Business Days after the date such Lender becomes
party to this Agreement, deliver to each of the Borrower and the Agent (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent) two duly completed copies of U.S. Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

(v) Each Lender that is not a U.S. Person (each a “Non-U.S. Lender”) agrees
that, to the extent it is legally entitled to do so, it shall, within ten
Business Days after the date such Lender becomes party to this
Agreement, deliver to each of the Borrower and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN (or W-8BEN-E, as
applicable), W-8IMY (along with any applicable forms for its beneficial owners
and any applicable statements, attachments, and certifications), or Form W-8ECI,
or, in the case of a Non-U.S.

 

- 37 -



--------------------------------------------------------------------------------

Lender claiming exemption from U.S. federal withholding Tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
statement substantially in the form of Exhibit G-1 and, as applicable,
Forms W-8BEN, W-8BEN-E, or W-8IMY (along with any applicable forms for
beneficial owners, including Exhibit G-2, and any applicable statements,
attachments, and certifications), certifying in each such case that such Lender
is entitled to receive payments under this Agreement without (or at a reduced
rate of) deduction or withholding of any United States federal income taxes and
that that such Lender is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Agent. All forms
or amendments described in the preceding sentence shall certify that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.

(vi) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (v) or (vii) (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (v) or (vii), the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

(vii) In addition to those certificates provided pursuant to clauses (iv) and
(v) above, any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), upon the Borrower’s reasonable request,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
if in the Lender’s reasonable judgment such completion, execution or submission
of any such documentation pursuant to this clause (vii) would not subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

- 38 -



--------------------------------------------------------------------------------

(viii) Each Lender shall severally indemnify the Agent for any Taxes, Excluded
Taxes or Other Taxes (but, in the case of any Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Agent for such Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Agent in connection
hereunder or under any Note and any reasonable expenses arising therefrom or
with respect thereto, whether or not such amounts were correctly or legally
imposed or asserted by the relevant authority. The indemnity under this
Section 3.5(viii) shall be paid within 10 days after the Agent delivers to the
applicable Lender a certificate stating the amount so paid or payable by the
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or Note or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (viii).

(ix) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.5(ix), “FATCA” shall include
any amendments made to FATCA after the Closing Date.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
use reasonable efforts to give prompt written notice to the Borrower upon
becoming aware of the existence of any circumstances that would give rise to a
claim for compensation by such Lender under Section 3.1, 3.2 or 3.5 or that
would result in the unavailability of Eurocurrency Advances under Section 3.3,
but the failure to give such notice shall not affect any of such Lender’s rights
hereunder. In determining the amount of compensation under Section 3.1, 3.2 or
3.5, each Lender shall act in good faith, and any demand for compensation under
Section 3.1, 3.2 or 3.5 shall be limited to increased costs, reductions in
amounts received

 

- 39 -



--------------------------------------------------------------------------------

and reduced returns incurred within 180 days of the date of such demand. Each
Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or
3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan or Indexed Rate Loan shall be calculated as though each Lender
funded such Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the interest
rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness. This Agreement shall become effective on the date (which may
or may not be the date of the initial Loans hereunder) that the Borrower has
furnished to the Agent:

 

  (i) copies of the certificate of incorporation of the Borrower and each
initial Guarantor, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation;

 

  (ii) copies, certified by the Secretary or Assistant Secretary of the Borrower
and each initial Guarantor, of its by-laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which the Borrower or such initial Guarantor,
as applicable, is a party;

 

  (iii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and each initial Guarantor, which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower or such initial Guarantor, as applicable, authorized to
sign the Loan Documents to which the Borrower or such initial Guarantor, as
applicable, is a party, upon which certificate the Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower;

 

  (iv) a certificate, signed by an Authorized Officer of the Borrower, stating
that on the Closing Date no Default or Unmatured Default has occurred and is
continuing;

 

  (v) the Guaranty executed by each Guarantor party thereto on the Closing Date;

 

  (vi) a customary opinion of the Borrower’s counsel, Jenner & Block LLP,
addressed to the Lenders, covering such customary matters relating to the Loan
Documents as the Agent may reasonably request; and

 

  (vii) signature pages to this Agreement executed by the Borrower.

 

- 40 -



--------------------------------------------------------------------------------

The Agent shall promptly notify the Borrower and the Lenders of the date this
Agreement becomes effective, and such notice shall be conclusive and binding on
all parties to this Agreement.

4.2. Each Loan. No Lender shall be required to make any Loan (including its
initial Loan) hereunder unless on the applicable Borrowing Date:

 

  (i) There exists no Default or Unmatured Default.

 

  (ii) Before and after giving effect to such Loan and the application of the
proceeds thereof, the representations and warranties contained in Article V
(excluding those contained in Sections 5.5, 5.7, 5.8, 5.11 and 5.12) are true
and correct in all material respects as of such Borrowing Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

Each Borrowing Notice or Competitive Bid Borrowing Notice with respect to each
such Loan shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and the Guarantors is a
corporation or, in the case of Subsidiaries only, a partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to be in good standing or to have such authority would not reasonably be
expected to have a Material Adverse Effect.

5.2. Authorization and Validity. The Borrower and the Guarantors have the
corporate power and authority and legal right to execute and deliver the Loan
Documents to which they are a party and to perform their obligations thereunder.
The execution and delivery by the Borrower and the Guarantors of the Loan
Documents to which they are a party and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which the Borrower or such Guarantors are a party constitute
legal, valid and binding obligations of the Borrower or such Guarantors
enforceable against the Borrower or such Guarantors in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
general principles of equity.

 

- 41 -



--------------------------------------------------------------------------------

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower and the Guarantors of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will (a) violate (i) in any material respect any order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Restricted
Subsidiaries, (ii) any material law, rule, regulation applicable to the Borrower
or any of its Restricted Subsidiaries, (iii) the Borrower’s or any Guarantor’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by laws, or operating or
other management agreement, as the case may be, or (iv) any material provision
of any indenture, material instrument or material agreement to which the
Borrower or any of its Restricted Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or (b) conflict with or constitute a
default under any indenture, material instrument or material agreement, or
(c) result in, or require, the creation or imposition of any Lien in, of, or on
the Property of the Borrower or a Restricted Subsidiary pursuant to the terms of
any indenture, material instrument or material agreement to which the Borrower
or any of its Restricted Subsidiaries is a party. No approval or other action
by, and no notice, registration or filing with, any governmental or public body
or authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Restricted Subsidiaries, is required to be obtained by
the Borrower or any Guarantor in connection with the execution and delivery of
the Loan Documents to which it is a party, the borrowings under this Agreement,
and the payment and performance by the Borrower of the Obligations.

5.4. Financial Statements. The consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of December 31, 2017 and the related
consolidated statement of earnings and cash flows for the fiscal year then
ended, heretofore delivered to the Lenders, were prepared in accordance with
United States generally accepted accounting principles in effect on the date
such statements were prepared and present fairly, in all material respects, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries at such date and the consolidated results of their operations and
cash flows for the period then ended.

5.5. Material Adverse Change. As of the Closing Date, since December 31, 2017,
there has been no material adverse change in the business, financial condition
or results of operations of the Borrower and its Subsidiaries, taken as a whole.

5.6. Taxes. The Borrower and its Restricted Subsidiaries have filed all material
tax returns which are required to be filed and have paid all taxes due
(including pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Restricted Subsidiaries), except for (i) those not
yet delinquent, (ii) those the nonpayment of which would not reasonably be
expected to have a Material Adverse Effect and (iii) those being contested in
good faith and as to which adequate reserves have been provided in accordance
with Agreement Accounting Principles.

5.7. Litigation. As of the Closing Date and except as disclosed in the
Borrower’s filings with the Securities and Exchange Commission, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of the Responsible Officers, threatened
against or affecting the Borrower or any of its Subsidiaries as to which there
is a reasonable possibility of an adverse determination and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
which seeks to prevent, enjoin or delay the making of any Loans.

 

- 42 -



--------------------------------------------------------------------------------

5.8. ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Multiemployer Plan or initiated steps to do so, and
no steps have been taken to reorganize or terminate any Plan, except, in each of
the foregoing cases, as disclosed in the Borrower’s filings with the Securities
and Exchange Commission or otherwise where the failure to so comply or the
occurrence of any such event would not reasonably be expected to have a Material
Adverse Effect.

5.9. Full Disclosure. All information furnished by the Borrower to the Agent or
to the Lenders in writing prior to the Closing Date in connection with the
transactions contemplated hereby does not, collectively, contain any
misstatement of a material fact or omit to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading in any material respect on and as of the Closing
Date.

5.10. Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder,
and no part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

5.11. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Loans hereunder
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

5.12. Environmental Matters. After due inquiry, the Borrower has concluded that
as of the Closing Date neither compliance by the Borrower and its Restricted
Subsidiaries with Environmental Laws nor liabilities arising thereunder, is
reasonably expected to have a Material Adverse Effect. As of the Closing Date,
neither the Borrower nor any Restricted Subsidiary has received any notice to
the effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action is reasonably expected to
have a Material Adverse Effect.

5.13. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

- 43 -



--------------------------------------------------------------------------------

5.14. Sanctions Laws and Regulations; Anti-Corruption Laws. None of the
Borrower, or to the best of its knowledge any of its directors, officers,
brokers or other agents acting or benefiting in any capacity in connection with
this Agreement, or any of the Borrower’s Affiliates is a Sanctioned Person. The
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions. The Borrower is, and, to the knowledge of the Borrower,
its Subsidiaries and the Borrower’s and its Subsidiaries’ respective officers,
directors and employees are, in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will furnish to the Agent for each of the
Lenders:

 

  (i) within 120 days after the close of each of its fiscal years, an annual
audit report certified by KPMG or other independent certified public accountants
of nationally recognized standing, prepared in accordance with Agreement
Accounting Principles, together with the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year;

 

  (ii) within 60 days after the close of the first three fiscal quarters of each
of its fiscal years, the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal quarter and the related
consolidated statements of earnings and cash flow for the portion of each fiscal
year ended at the end of such fiscal quarter, all certified by an Authorized
Officer and prepared in accordance with Agreement Accounting Principles, subject
to normal year-end adjustments and the absence of footnotes;

 

  (iii) together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit F hereto
signed by an Authorized Officer;

 

  (iv) promptly and in any event within 5 days after a Responsible Officer of
the Borrower obtains knowledge of the occurrence of any event which constitutes
a Default, or Unmatured Default, notice of such occurrence together with a
detailed statement by an Authorized Officer of the Borrower of the steps being
taken by the Borrower or the appropriate Subsidiary to cure the effect of such
event;

 

  (v) promptly upon the filing thereof, copies of all registration statements
(other than registration statements on Form S-8 or its equivalent) and reports
on Form 10-K and 10-Q (or their equivalents), if any, which the Borrower files
with the Securities and Exchange Commission under Section 13 or Section 15(d) of
the Securities Exchange Act of 1934, as amended; and

 

- 44 -



--------------------------------------------------------------------------------

  (vi) from time to time, with reasonable promptness, but subject to
restrictions imposed by applicable security clearance regulations, such further
information regarding the business and financial condition of the Borrower and
its Subsidiaries as any Lender may reasonably request through the Agent.

In lieu of furnishing the Agent the items referred to in clauses (i), (ii) and
(v) above, the Borrower may make available such items on the Borrower’s website
at www.gd.com, at www.sec.gov or at such other websites as notified to the
Agent, in each case to which each Lender and the Agent have access, which shall
be deemed to have satisfied the requirements of delivery of such items in
accordance with this Section.

6.2. Maintenance of Existence. The Borrower will preserve and maintain, and will
cause each Restricted Subsidiary to preserve and maintain, its corporate
existence; provided, however, that nothing herein contained shall prevent the
termination of the business or corporate existence of any Subsidiary which in
the judgment of the Borrower is no longer necessary or desirable, a merger or
consolidation of a Subsidiary into or with the Borrower (if the Borrower is the
surviving corporation) or another Subsidiary or any merger, consolidation or
transfer of assets permitted by Section 6.6.

6.3. Taxes. The Borrower will pay and discharge, and will cause each Restricted
Subsidiary to pay and discharge, all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits, or upon any property
belonging to it, prior to the date on which penalties attach thereto, and all
lawful material claims which, if unpaid, might become a Lien upon the property
of the Borrower or such Restricted Subsidiary; provided, however, that neither
the Borrower nor any such Restricted Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim (i) the payment of which is being
contested in good faith and by proper proceedings if adequate reserves in
accordance with Agreement Accounting Principles are maintained by the Borrower
or such Restricted Subsidiary, (ii) not yet delinquent or (iii) the non-payment
of which, if taken in the aggregate, would not be reasonably likely to result in
a Material Adverse Effect.

6.4. Insurance. The Borrower will, and will cause each Restricted Subsidiary to,
maintain with financially sound and reputable insurance companies insurance in
such amounts and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or such Restricted Subsidiary operates to the extent such insurance
is reasonably available at commercially reasonable rates; provided, however,
that the Borrower and its Subsidiaries may self-insure to the extent they deem
reasonably prudent.

6.5. Compliance with Laws. The Borrower will, and will cause each Restricted
Subsidiary to, comply with all laws, rules, regulations, orders, or judgments to
which it may be subject including, without limitation, all Environmental Laws,
except for such breaches, violations and noncompliance that would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect. The Borrower will maintain in effect policies and procedures reasonably
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions.

 

- 45 -



--------------------------------------------------------------------------------

6.6. Mergers, Etc. The Borrower will not merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person; provided, however, that the
Borrower may merge or consolidate with any other Person so long as the Borrower
is the surviving corporation and so long as no Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom.

6.7. Liens. The Borrower will not, nor will it permit any Restricted Subsidiary
to, create, incur, or suffer to exist any Lien on any Principal Property of the
Borrower or on any Principal Property of any Restricted Subsidiary, except:

 

  (i) Liens for taxes, assessments or governmental charges or levies if the same
shall not at the time be delinquent or thereafter can be paid without penalty,
or are being contested in good faith and by appropriate proceedings and for
which adequate reserves in accordance with Agreement Accounting Principles shall
have been set aside on its books;

 

  (ii) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
workmen’s, repairmen’s and mechanics’ liens and other similar Liens (including
deposits or pledges to obtain the release of such Liens) arising in the ordinary
course of business which secure payment of obligations not more than 60 days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside on its books;

 

  (iii) Liens arising out of pledges or deposits required or permitted to
qualify the Borrower or any Subsidiary to conduct business, to maintain
self-insurance or to obtain the benefit of any law pertaining to worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security, vacation pay, health, disability or other employee or retirement
benefits, or similar legislation.

 

  (iv) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Restricted Subsidiaries;

 

  (v) Liens existing on the Closing Date and any Lien constituting a renewal,
extension or replacement of any such scheduled Lien, but only, in the case of
each such renewal, extension or replacement Lien, if (A) the principal amount of
the obligation secured by such Lien does not exceed the principal amount of the
obligation so secured at the time of the extension, renewal or replacement and
(B) such renewal, extension or replacement Lien is limited to all or a part of
the property or asset that was subject to the Lien extended, renewed or
replaced;

 

- 46 -



--------------------------------------------------------------------------------

  (vi) Liens incurred in the ordinary course of business securing the
performance of bids, tenders, contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, letters of credit and other similar obligations,
and judgment liens to the extent enforcement thereof is effectively stayed;

 

  (vii) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff;

 

  (viii) (A) Liens on property existing at the time of acquisition of such
property by the Borrower or a Subsidiary, or (B) Liens to secure the payment of
all or any part of the purchase price of property upon the acquisition of
property by the Borrower or a Subsidiary or to secure any Indebtedness incurred
or guaranteed prior to, at the time of, or within 12 months after, the later of
the date of acquisition of such property and the date such property is placed in
service, for the purpose of financing all or any part of the purchase price
thereof, or (C) Liens to secure any Indebtedness incurred or guaranteed for the
purpose of financing all or any part of the construction or improvement of any
property;

 

  (ix) Liens securing Indebtedness of a Subsidiary owing to the Borrower or to
another Subsidiary;

 

  (x) Liens which arise in connection with the leasing of equipment in the
ordinary course of business;

 

  (xi) Liens on property of a Person existing at the time it becomes a
Subsidiary of the Borrower, at the time such Person is merged or consolidated
with the Borrower or a Subsidiary, or at the time of purchase, lease or
acquisition of the property or equity interest of a Person as an entirety or
substantially as an entirety by the Borrower or a Subsidiary;

 

  (xii) Liens in favor of the United States of America or any State thereof, or
any department, any foreign country, agency or instrumentality or political
subdivision of any such jurisdiction, or any other contracting party or
customer, to secure partial, progress, advance or other payments pursuant to any
contract or statute or to secure any indebtedness incurred for the purpose of
financing all or any part of the purchase price or the cost of construction or
improvement of the property subject to such Liens;

 

  (xiii) (A) Liens securing the Obligations and (B) Liens securing the
Obligations and any other Indebtedness (other than any Indebtedness that is
subordinated to the Obligations) of the Borrower and its Subsidiaries on an
equal and ratable basis;

 

  (xiv) Liens in connection with any sale, transfer or other disposition of any
equity interests or other property in a transaction permitted under Section 6.6,
and customary rights and restrictions contained in agreements relating to such
sale, transfer or other disposition pending the completion thereof; and

 

  (xv) other Liens securing Indebtedness or other obligations in the aggregate
at any time not in excess of an amount equal to ten percent (10%) of
Consolidated Assets, at such time.

 

- 47 -



--------------------------------------------------------------------------------

6.8. Use of Proceeds. The Borrower will not, and will not permit any Subsidiary
to, directly or, to the knowledge of any Responsible Officer of the Borrower,
indirectly, use the proceeds of any Loan (a) in any manner that will result in
(i) a violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended,
or (ii) material violation of any other Anti-Corruption Laws, or (b) for the
purpose of funding or financing any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
licensed, authorized or otherwise permitted under applicable laws. All proceeds
of the Loans will be used for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, to finance the purchase price for
the CSRA Acquisition and the payment of fees, costs and expenses in connection
therewith.

6.9. Subsidiary Guarantees. The Borrower will (a) with respect to each
Subsidiary, except for Material Service Resource Company, that is, or shall be
obligated to become, a guarantor under the Indenture or, except for any
Subsidiary subject to Section 956(d) of the Code, any other indenture or
comparable instrument cause each such Subsidiary to execute the Guaranty (or an
assumption agreement to the Guaranty) pursuant to which it agrees to be bound by
the terms and provisions of the Guaranty, and (b) deliver and cause such Persons
identified in clause (a) above to deliver an opinion letter of counsel and
documentation as to the corporate power and authority of such Subsidiary, each
in form and substance reasonably satisfactory to the Agent.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 any representation or warranty made or deemed made by or on behalf of the
Borrower to the Lenders or the Agent under or in connection with this Agreement,
any Loan, or any certificate or document delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made;

7.2 nonpayment of principal of any Loan when due, or nonpayment of interest upon
any Loan or of any fee or other payment obligations under any of the Loan
Documents when the same becomes due and payable and such failure is not remedied
within five (5) Business Days after the Borrower receives written notice thereof
from the Agent or any Lender;

7.3 the breach by the Borrower of any of the terms or provisions of Section 6.6,
6.7, 6.8, or 6.9;

7.4 the breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within thirty (30) days after written
notice from the Agent or any Lender to the Borrower;

 

- 48 -



--------------------------------------------------------------------------------

7.5 (i) failure of the Borrower or any of its Restricted Subsidiaries (A) to pay
when due (whether at stated maturity, by acceleration or otherwise) any
principal or interest under the Existing 5-Year Eurocurrency Credit Agreement or
the Existing 2018 Credit Agreement (in each case beyond the applicable grace
period with respect thereto, if any) or (B) to pay when due (whether at stated
maturity, by acceleration or otherwise) any principal or interest with respect
to Indebtedness aggregating in excess of $350,000,000 (beyond the applicable
grace period with respect thereto, if any) (such indebtedness described in the
foregoing clauses (A) and (B) being referred to as “Material Debt”); or (ii) any
event or condition occurs that results in any Material Debt of the Borrower or
any of its Restricted Subsidiaries becoming due prior to its scheduled maturity
or otherwise requires the repurchase, redemption or defeasance thereof prior to
its scheduled maturity; provided, however, that, in each case, “Material Debt”
shall not include any Indebtedness other than obligations for borrowed money to
the extent that such Indebtedness is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles;

7.6 the Borrower or any of its Restricted Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7;

7.7 without the application, approval or consent of the Borrower or any of its
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Restricted Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its
Restricted Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days;

7.8 the Borrower or any of its Restricted Subsidiaries shall fail within 30 days
to pay, bond or otherwise stay or discharge one or more judgments or orders for
the payment of money (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) in excess of
$350,000,000 (or the equivalent thereof in currencies other than U.S. Dollars)
in the aggregate, which judgment(s) is/are not stayed on appeal or otherwise
being appropriately contested in good faith;

7.9 any ERISA Event shall occur;

7.10 any Change in Control shall occur; or

 

- 49 -



--------------------------------------------------------------------------------

7.11 any guarantor of the Obligations shall terminate or revoke any of its
obligations under the applicable Guaranty (other than pursuant to the terms
hereof and thereof) or breach any of the material terms of such Guaranty.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent or any
Lender. If any other Default occurs and is continuing, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments. The Required Lenders (or the Agent with the consent in writing
of the Required Lenders) and the Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender directly
affected thereby:

 

  (i) extend the final maturity of any Loan or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof, or reduce the rate or extend the time of payment of interest or
fees thereon (except that no amendment entered into pursuant to the terms of
Section 3.3.2 shall constitute a reduction in the rate of interest or fees for
purposes of this clause (i));

 

  (ii) reduce the percentage specified in the definition of Required Lenders;

 

  (iii) extend the Maturity Date or the Commitment Termination Date (other than,
for the avoidance of doubt, pursuant to Section 2.24), or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or increase the amount of the Commitment of any Lender hereunder, or permit the
Borrower to assign its rights under this Agreement;

 

  (iv) amend this Section 8.2 or Section 11.2;

 

- 50 -



--------------------------------------------------------------------------------

  (v) other than pursuant to a transaction permitted by the terms of this
Agreement, release all or substantially all of the Guarantors from their
obligations under the Guaranty;

 

  (vi) amend Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby; or

 

  (vii) in addition, no amendment of any provision of this Agreement affecting
the rights or duties of the Agent shall be effective without the written consent
of the Agent. Furthermore, the Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

8.3. Preservation of Rights. No delay or omission of the Lenders or the Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated as to their truth and correctness as of the respective dates
as of which they were made.

9.2. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.3. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than the Fee Letter.

9.4. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.

 

- 51 -



--------------------------------------------------------------------------------

9.5. Expenses; Indemnification. (i) The Borrower agrees to reimburse the Agent
for any reasonable and documented out-of-pocket expenses (including the
reasonable fees and expenses of one counsel to the Agent) paid or incurred by
the Agent in connection with the preparation, negotiation, execution,
syndication, distribution and administration of the Loan Documents, any waiver
or consent hereunder or any amendment hereof. The Borrower agrees to reimburse
the Agent and the Lenders for any reasonable and documented out-of-pocket
expenses (which shall be limited, in the case of counsel fees and expenses, to
the reasonable and documented fees, disbursements and other charges of (x) one
counsel to the Administrative Agent (and one local counsel to the Administrative
Agent in each relevant jurisdiction), (y) one counsel to all of the other
Lenders taken as a whole (and one local counsel to the Lenders in each relevant
jurisdiction) and (z) solely in the event of an actual or perceived conflict of
interest (as reasonably determined by the Administrative Agent or the applicable
Lender(s)), one additional counsel (and one local counsel in each relevant
jurisdiction) for each group of similarly affected Lenders taken as a whole)
paid or incurred by the Agent or any Lender in connection with the enforcement
of the Loan Documents.

(ii) The Borrower hereby further agrees to indemnify the Agent and each Lender
and their respective affiliates, directors, officers, agents and employees (each
an “Indemnitee”) from and hold each of them harmless against any and all losses,
liabilities, claims, damages, costs or expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of (x) one counsel to
the Administrative Agent and its affiliated Indemnitees (and one local counsel
to the Administrative Agent in each relevant jurisdiction), (y) one counsel to
the other Indemnitees taken as a whole (and one local counsel to such
Indemnitees in each relevant jurisdiction) and (z) solely in the event of an
actual or perceived conflict of interest (as reasonably determined by the
applicable Indemnitee(s)), one additional counsel (and one local counsel in each
relevant jurisdiction) for each group of similarly affected Indemnitees taken as
a whole) reasonably incurred by any of them (except to the extent any of the
foregoing is found in a final judgment by a court of competent jurisdiction to
have arisen or resulted from (i) the gross negligence, bad faith or willful
misconduct of any Indemnitee or any Related Indemnified Person of such
Indemnitee, (ii) a material breach of the express obligations of any Indemnitee
or any Related Indemnified Person thereof under the Loan Documents, or (iii) any
claim, litigation, investigation or proceeding (except to the extent involving
any act or omission by the Borrower or any of its Subsidiaries or Affiliates)
brought by any Indemnitee against any other Indemnitee or any Related
Indemnified Person of any Indemnitee (other than claims against any Indemnitee
or any of its Related Indemnified Persons in its capacity or in fulfilling its
role as an agent, arranger, bookrunner or any similar role with respect to this
Agreement)) arising out of or by reason of any investigation by governmental or
judicial authorities or being made a party to any litigation or other similar
proceeding related to (a) the execution and delivery of any of the Loan
Documents or the performance by the parties hereto of their respective
obligations hereunder or (b) any use by the Borrower of the proceeds of any Loan
for the acquisition of any other Person, including, without limitation, the
reasonable fees, time charges and expenses of outside counsel incurred in
connection with any such investigation, litigation or other proceeding. As used
in this Section 9.15(ii), “Related Indemnified Person” of an Indemnitee means
(1) any Controlling Person or Controlled Affiliate of such Indemnitee, (2) the
respective directors, officers or employees of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates and (3) the respective agents,
advisors or representatives of such Indemnitee or any of its Controlling Persons
or Controlled Affiliates, in the case of this clause

 

- 52 -



--------------------------------------------------------------------------------

(3), acting on behalf of or at the instructions of such Indemnitee, Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlling Person, Controlled Affiliate, director, officer or employee in this
sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement. The obligations
of the Borrower under this Section 9.5 shall survive the termination of this
Agreement.

(iii) All amounts due under this Section shall be payable not later than thirty
(30) days after written demand therefor.

9.6. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles; provided that,
if the Borrower notifies the Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in Agreement Accounting Principles or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
Agreement Accounting Principles or in the application thereof, then such
provision shall be interpreted on the basis of Agreement Accounting Principles
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

9.7. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.8. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.
The Borrower agrees that neither the Agent nor any Lender shall have liability
to the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined by a court of competent jurisdiction that
such losses resulted from the gross negligence or willful misconduct of the
party from which recovery is sought.

9.9. Confidentiality. The Agent and each Lender agrees to hold any non-public
information (other than, for the avoidance of doubt, information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry) which it may
receive from the Borrower or any of its Subsidiaries pursuant to this Agreement
in confidence, except for disclosure (i) to its Affiliates and to other

 

- 53 -



--------------------------------------------------------------------------------

Lenders and their respective Affiliates (it being agreed that the persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ii) to legal
counsel, accountants, and other professional advisors to the Agent or such
Lender or to a Transferee (it being agreed that the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (iii) to
regulatory officials purporting to have jurisdiction over the Agent or such
Lender or its Affiliates, (iv) to any Person to the extent required by law or
regulation or by any subpoena or similar legal process, (v) in connection with
any suit, action or proceeding relating to the enforcement by the Agent or such
Lender of its rights or remedies hereunder, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties (it being
agreed that the persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (vii) permitted by Section 12.4, (viii) with the consent of the
Borrower and (ix) to the extent such Information becomes publicly available
other than as a result of a breach of this Section.

EACH LENDER ACKNOWLEDGES THAT ALL INFORMATION RECEIVED FROM, OR ON BEHALF OF,
THE BORROWER OR ANY SUBSIDIARY RELATING TO THE BORROWER AND ITS SUBSIDIARIES OR
THEIR BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE AGENT
OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER OR
ANY SUBSIDIARY (SUCH INFORMATION, “INFORMATION”), IN EACH CASE FURNISHED TO IT
PURSUANT TO THIS AGREEMENT, MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE SUBSIDIARIES AND THEIR AFFILIATES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE SUBSIDIARIES AND THEIR AFFILIATES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

9.10. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board) for the
repayment of the Loans provided for herein.

 

- 54 -



--------------------------------------------------------------------------------

9.11. USA Patriot Act Notification. The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Borrower opens an account, the Agent and the Lenders will ask for the Borrower’s
name, tax identification number, business address, and other information that
will allow the Agent and the Lenders to identify the Borrower. The Agent and the
Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.

9.12. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual

 

- 55 -



--------------------------------------------------------------------------------

representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the Agent
is merely acting as the contractual representative of the Lenders with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders and
(ii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against the
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives. Except as
expressly set forth herein, the Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; and (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The Agent
shall have no duty to disclose to the Lenders information that is not required
to be furnished by the Borrower to the Agent at such time, but is voluntarily
furnished by the Borrower to the Agent (either in its capacity as Agent or in
its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 8.2), and such instructions and
any action taken or failure to act pursuant thereto shall be binding

 

- 56 -



--------------------------------------------------------------------------------

on all of the Lenders. The Lenders hereby acknowledge that the Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, after the Commitment Termination
Date, in proportion to the Aggregate Outstanding Credit Exposure) (i) for any
amounts not reimbursed or indemnified by the Borrower for which the Agent is
entitled to reimbursement or indemnification by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Agent on behalf of the
Lenders, in connection with the collection and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any action or proceeding in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, whether or not the Agent is
a party thereto (including, without limitation, for any such amounts incurred by
or asserted against the Agent in connection with any dispute between the Agent
and any Lender or between two or more of the Lenders), or the enforcement of any
of the terms of the Loan Documents or of any such other documents; provided,
however, that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent and (ii) any indemnification required pursuant
to Section 3.5(viii) shall, notwithstanding the provisions of this Section 10.8,
be paid by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

- 57 -



--------------------------------------------------------------------------------

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right, with the consent of the Borrower (which consent shall not be
unreasonably withheld and which consent shall not be required if a Default has
occurred and is continuing), to appoint, on behalf of the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrower or any Lender, appoint any of
its Affiliates which is a financial institution as a successor Agent hereunder.
If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, with the consent of the Borrower (which consent shall not
be unreasonably withheld and which consent shall not be required if a Default
has occurred and is continuing), appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date. If the Agent has resigned or been
removed and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent

 

- 58 -



--------------------------------------------------------------------------------

hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents and may, at the Borrower’s option, be replaced as a
Lender pursuant to Section 2.21. After the effectiveness of the resignation or
removal of an Agent, the provisions of this Article X shall continue in effect
for the benefit of such Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Agent hereunder and under the other Loan
Documents.

10.13. Agent’s Fee. The Borrower agrees to pay to the Agent, for its own
account, the fees agreed to by the Borrower and the Agent pursuant to the Fee
Letter between the Borrower and the Agent, or as otherwise agreed from time to
time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. Arrangers, Documentation Agents and Syndication Agents. The parties
hereto acknowledge that the institutions named on the cover of this Agreement as
Arrangers, Documentation Agents and Syndication Agent hold such titles in name
only, and that neither any Arranger nor any Documentation Agent nor the
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the Arrangers, the
Documentation Agents and the Syndication Agent as it makes with respect to the
Agent in Section 10.11.

10.16. Release of Guarantors. In the event (a) of the merger, consolidation or
sale or disposition of all or substantially all of the assets of a Guarantor
(other than a merger or consolidation with, or sale or disposition of assets to,
the Borrower or another Subsidiary of the Borrower), or (b) there occurs a
transfer, sale or other disposition of the voting securities (or other ownership
interests) of a Guarantor whereby such Guarantor ceases to constitute a
Subsidiary of the Borrower, or (c) any Guarantor shall have no Contingent
Obligations (other than Contingent Obligations under the Guaranty) with respect
to the obligations or liabilities of the Borrower or any of its Subsidiaries
(whether funded or unfunded), in each case in accordance with the terms hereof,
then in any such case such Guarantor or the entity acquiring the assets (in the
event of the sale or other disposition of all or substantially all of the assets
of such Guarantor) shall be released and relieved of any obligations under the
Guaranty. Upon delivery by the Borrower to the Agent of a certificate of an
Authorized Officer certifying to the Agent and the Lenders the foregoing, such
Guarantor shall be discharged from all further liability and

 

- 59 -



--------------------------------------------------------------------------------

obligation under the Guaranty and the Agent shall execute any documents
reasonably required in order to evidence the release of such Guarantor from its
obligations under the Guaranty; provided, however, that (i) the Agent shall not
be required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Guarantor without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations (other than the Obligations of the released Guarantor),
any other Guarantor’s obligations under the Guaranty, or, if applicable, any
obligations of the Borrower or any Subsidiary in respect of the proceeds of any
such sale retained by the Borrower or any Subsidiary.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. Upon (a) the occurrence and during the continuance of any Default
and (b) the Obligations becoming due and payable, or termination of the
obligations of the Lenders to make Loans hereunder, in each case pursuant to the
provisions of Section 8.1, and in addition to, and without limitation of, any
rights of the Lenders under applicable law, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.
Each Lender shall promptly notify the Borrower after any such offset and
application made by such Lender or any Affiliate of such Lender; provided that
any failure to give or any delay in giving such notice shall not affect the
validity of any such offset or application under this Section.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its share of any Advance (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender having a share of such Advance, such Lender agrees,
promptly upon demand, to purchase a portion of the Loans comprising that Advance
held by the other Lenders so that after such purchase each Lender will hold its
ratable proportion of Loans comprising that Advance. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their Loans. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. Notwithstanding clause (ii) of this Section, any Lender may at

 

- 60 -



--------------------------------------------------------------------------------

any time, without the consent of the Borrower or the Agent, assign all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided,
however, that no such assignment to a Federal Reserve Bank or such other central
bank shall release the transferor Lender from its obligations hereunder. The
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. The Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices in the United States a copy of each such written
notice and acceptance of assignment delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. Any assignee or transferee of the rights to any Loan or any Note
agrees by acceptance of such transfer or assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder, transferee or assignee of the rights to such Loan.

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more Eligible Assignees (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents (it being understood that the documentation
required under Section 3.5(v) from a Participant shall be delivered to the
Lender who sells the participation). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the

 

- 61 -



--------------------------------------------------------------------------------

extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Treasury Regulations
Section 5f.103-1(c) and Proposed Treasury Regulations Section 1.163-5(b) (or any
amended or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Participant
whose name is recorded in the Participant Register as the owner of such
participating interest for all purposes of this Agreement notwithstanding any
notice to the contrary.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, extends the
Maturity Date or the Commitment Termination Date, or postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment.

12.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents; provided, however, that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit E or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof); provided, however, that if a Default has occurred and is continuing,
the consent of the Borrower shall not be required. The consent of the Agent
shall be required prior to any assignment becoming effective. Any required
consent shall not be unreasonably withheld or delayed. Each such assignment
shall (unless it is to a Lender or an Affiliate of a Lender or each of the
Borrower and the Agent otherwise consents) be in an amount not less than the
lesser of (i) $5,000,000 or (ii) the remaining amount of the assigning Lender’s
Commitment (calculated as at the date of such assignment), or if the Commitment
Termination Date has occurred, the remaining amount of the assigning Lender’s
Outstanding Credit Exposure; provided, however, that if a Default has occurred
and is continuing, the consent of the Borrower shall not be required.

 

- 62 -



--------------------------------------------------------------------------------

12.3.2. Effect; Effective Date. Upon (i) delivery to the Agent of a notice of
assignment, substantially in the form attached as Exhibit I to Exhibit E (a
“Notice of Assignment”), together with any consents required by Section 12.3.1,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. The Notice of Assignment shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA. On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitment and Loans assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.2, the transferor Lender, the Agent and the Borrower shall, if
the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

12.3.3. Designated Lender. Subject to the terms and conditions set forth in this
Section 12.3, any Lender may from time to time elect to designate an Eligible
Designee to provide all or any part of the Loans to be made by such Lender
pursuant to this Agreement, provided that the designation of an Eligible
Designee by any Lender for purposes of this Section 12.3 shall be subject to the
approval of the Borrower and the Agent (which consent shall not be unreasonably
withheld or delayed). Upon the execution by the parties to each such designation
of an agreement in the form of Exhibit H hereto (a “Designation Agreement”) and
the acceptance thereof by the Borrower and the Agent, the Eligible Designee
shall become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of such Loans or portion
thereof shall satisfy the obligation of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, (x) that all
voting rights under this Agreement shall be exercised solely by the Designating
Lender and (y) each Designating Lender shall remain solely responsible to the
other parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender. No
additional Notes shall be required with respect to Loans provided by a
Designated Lender; provided, however, to the extent any Designated Lender shall
advance funds, the Designating Lender shall be deemed to hold the Notes in its
possession as an agent for such Designated Lender to the extent of the Loan
funded by such Designated Lender. Such Designating Lender shall act as
administrative

 

- 63 -



--------------------------------------------------------------------------------

agent for its Designated Lender and give and receive notices and communications
hereunder. Any payments for the account of any Designated Lender shall be paid
to its Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Agent shall be responsible for any Designating
Lender’s application of any such payments. In addition, any Designated Lender
may (i) with notice to, but without the consent of the Borrower and the Agent,
assign all or portions of its interests in any Loans to its Designating Lender
or to any financial institution consented to by the Borrower and the Agent
providing liquidity and/or credit facilities to or for the account of such
Designated Lender and (ii) subject to such Person’s agreement to be bound by
Section 9.10 of this Agreement, disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any guarantee, surety or credit or liquidity enhancement to such
Designated Lender. Each party to this Agreement hereby agrees that it shall not
institute against, or join any other person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangements, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after the payment in full of
all outstanding senior indebtedness of any Designated Lender, provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of their inability to institute any such proceeding against such
Designated Lender. This Section 12.3.3 shall survive the termination of this
Agreement.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or Designated Lender or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries; provided, however, that each Transferee and prospective Transferee
agrees to be bound by Section 9.10 of this Agreement.

ARTICLE XIII

NOTICES

13.1. Notices. (i) Except as otherwise permitted by Section 2.16 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (ii) below, shall be effective as provided in said paragraph (ii).

 

- 64 -



--------------------------------------------------------------------------------

(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Agent; provided, however, that the foregoing shall not apply to notices pursuant
to Article II unless otherwise agreed by the Agent and the applicable Lender.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, however, that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (a) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (b) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(a), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(ii) Electronic Systems.

 

  (a) The Borrower agrees that the Agent may, but shall not be obligated to,
make Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

  (b) Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Agent, any of its
Affiliates or any of their respective directors, officers, employees, agents and
advisors (collectively, the “Agent Parties”) have any liability to the Borrower,
any Subsidiary, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or any Subsidiary’s or the Agent’s
transmission of Communications through an Electronic System, except to the
extent of direct actual damages (as opposed to indirect, special, incidental or
consequential damages) found in a final judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
any Agent Party. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower or any Subsidiary pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

- 65 -



--------------------------------------------------------------------------------

13.2. Change of Address. The Borrower, the Agent and any Lender may each change
the address or telecopy number for notices and other communications hereunder by
a notice in writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Except as provided in
Section 4.1, this Agreement shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN

 

- 66 -



--------------------------------------------------------------------------------

DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

15.3. WAIVER OF VENUE. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ANY COURT OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT THEREOF. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XIII. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

15.4. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature Pages Follow]

 

- 67 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

GENERAL DYNAMICS CORPORATION By:   /s/ David H. Fogg   Name: David H. Fogg  
Title: Vice President – Treasurer

Address: 2941 Fairview Park Drive, Suite 100

Falls Church, Virginia 22042

Attention: David H. Fogg Telephone: (703) 876-3357 Facsimile: (703) 876-3366

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:   /s/
Robert P. Kellas Name: Robert P. Kellas Title: Executive Director

Address: 383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Robert P. Kellas Telephone: 212-270-3560 Facsimile: 212-270-5100

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:
  /s/ Adam Spreyer Name: Adam Spreyer Title: Director Address: 301 South College
St., 11th Floor Attention: Adam Spreyer Telephone: 704-715-9679 Facsimile:
704-715-1438

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a Co-Documentation Agent By:   /s/
Prathamesh Kshirsagar Name: Prathamesh Kshirsagar Title: Vice President

Address: 540 W Madison ST

Chicago, IL, 60661

United States of America

Attention: Prathamesh Kshirsagar Telephone: 312-992-9035 Facsimile: 312-453-3078

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as a Co-Documentation Agent By:   /s/
Richard C. Smith Name: Richard C. Smith Title: Managing Director

Address: 200 Vesey Street

New York, NY 10281

Attention: Richard Smith Telephone: 212.905.5894 Facsimile: 212.428.6201

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender By:   /s/
Brian Crowley Name: Brian Crowley Title: Managing Director By:   /s/ Miriam
Trautmann Name: Miriam Trautmann Title: Senior Vice President Address: 1345
Avenue of the Americas, 44th floor, New York, NY 10105 Attention: Christopher
Deming Telephone: 212-728-1695

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as a Lender By:   /s/ Jennifer Larrow

Name:   Jennifer Larrow Title:   Assistant Manager Transaction Execution
Category A P003

Address: 1095 Avenue of the America

34th Fl, New York, NY 10036

Attention: Jennifer Larrow Telephone: 212 413 9767 By:   /s/ Daven Popat

Name:   Daven Popat Title:   Senior Vice President Transaction Execution
Category A P003

Address: 1095 Avenue of the America

34th Fl, New York, NY 10036

Attention: Daven Popat Telephone: 212 930 8916

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:   /s/ Donna DeMagisttis Name: Donna
DeMagisttis Title: Authorized Signatory

Address: 1251 Avenue of Americas

New York NY 10020

Attention: Tandou Chou Telephone: 212-282-4029 Facsimile: 212-282-4488

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:   /s/ Maria Iarriccio
Name: Maria Iarriccio Title: Director

Address:   1221 Avenue of the Americas   New York, NY 10020

Attention:   Maria Iarriccio

Telephone:   (212) 782-4798

Signature Page to

364-Day Credit Agreement

General Dynamics Corporation



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Status

   Commitment
Fee Rate     Applicable
Eurocurrency
Margin     Applicable
ABR
Margin  

Level I

     0.02 %      0.55 %      0 % 

Level II

     0.03 %      0.625 %      0 % 

Level III

     0.04 %      0.75 %      0 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Aa3 or better or the Borrower’s S&P Rating is AA- or better.

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A1 or
better or the Borrower’s S&P Rating is A+ or better.

“Level III Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status or Level II Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities or, if the Borrower has no such debt securities
outstanding, the Borrower’s senior unsecured bank debt, in each case without
third-party credit enhancement.

“Rating” means Moody’s Rating or S&P Rating.

“S&P Rating” means, at any time, the rating issued by Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business, and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
or, if the Borrower has no such debt securities outstanding, the Borrower’s
senior unsecured bank debt, in each case without third-party credit enhancement.

“Status” means Level I Status, Level II Status or Level III Status.

The Applicable Commitment Fee Rate, Applicable Eurocurrency Margin and
Applicable ABR Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s or
S&P Rating. Notwithstanding the foregoing, (i) if the Borrower is split-rated
and the ratings differential is one level, the higher rating will apply, (ii) if
the Borrower is split-rated and the ratings differential is two levels or more,
the intermediate rating at the midpoint will apply and (iii) if there is no
midpoint, the higher of the two intermediate ratings will apply. The credit
rating in effect on any date for the purposes of this Schedule is that in effect
at the close of business on such date. If the Borrower has neither a Moody’s
Rating nor an S&P Rating, Level III Status shall apply.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 1,275,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 1,275,000,000  

BANK OF AMERICA, N.A.

   $ 1,275,000,000  

ROYAL BANK OF CANADA

   $ 1,275,000,000  

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

   $ 600,000,000  

LLOYDS BANK PLC

   $ 600,000,000  

MIZUHO BANK, LTD.

   $ 600,000,000  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 600,000,000  

TOTAL

   $ 7,500,000,000.00  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPETITIVE BID QUOTE

                    ,             

 

To: JPMorgan Chase Bank, N.A., as Agent

 

Re: Competitive Bid Quote to General Dynamics Corporation (the “Borrower”)

In response to your Invitation for Competitive Bid Quotes dated _________, ____,
made on behalf of the Borrower, we (herein sometimes referred to as the “Quoting
Lender”) hereby make the following Competitive Bid Quote pursuant to
Section 2.11(iv) of the Agreement (as hereinafter defined) and on the following
terms:

 

1. Quoting Lender: [Institution, Address, Attention, Telephone, Telecopy]

 

2. Borrowing Date:                                     

 

3. Principal Amount: $                     *

 

4. [Competitive Bid Margin] [Absolute Rate]:             % [Specify percentage
(rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or “MINUS”.]

 

5. [Maximum] [Minimum] amount of Competitive Bid Loan which may be accepted by
Borrower, if any: $            

 

6. Interest Period:                         

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the 364-Day Credit
Agreement dated as of March 16, 2018 (which, as it may be amended or modified
and in effect from time to time, is herein called the “Agreement”) among the
Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent for
such Lenders, irrevocably obligates us to make the Competitive Bid Loan(s) for
which any offer(s) are accepted, in whole or in part. Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
such terms in the Agreement.

 

 

*  (1) May be greater than, less than or equal to the Commitment of Quoting
Lender, but in no case greater than the unutilized Aggregate Commitment,
(2) must be at least $5,000,000 and in integral multiples of $1,000,000 in
excess thereof, (3) may not exceed the principal amount of Competitive Bid Loans
requested, and (4) may be subject to an aggregate limitation as to the principal
amount of Competitive Bid Loans for which offers being made by such Quoting
Lender may be accepted.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF LENDER] By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPETITIVE BID QUOTE REQUEST

                    ,             

 

To: JPMorgan Chase Bank, N.A., as Agent

 

From:   General Dynamics Corporation (the “Borrower”)

 

Re: 364-Day Credit Agreement dated as of March 16, 2018 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”) among the Borrower, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Agent for said Lenders.

1. Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to such terms in the Agreement.

2. We hereby give notice pursuant to Section 2.11(ii) of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Advance(s):

Borrowing Date:                         ,             .

Principal Amount (aggregate): $

Interest Period:                             

Prepayments Applicable: yes/no

3. Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an
Absolute Rate].

4. Upon our acceptance of any or all of the Competitive Bid Advances offered by
the Lenders in response to this request, we shall be deemed to affirm as of the
Borrowing Date thereof the representations and warranties made in Article V
(excluding those contained in Sections 5.5, 5.7, 5.8, 5.11 and 5.12) of the
Agreement.

 

GENERAL DYNAMICS CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVITATION OF COMPETITIVE BID QUOTES

                    ,             

 

To: Each of the Lenders party to the Agreement

referred to below

 

Re: Invitation for Competitive Bid Quotes to

General Dynamics Corporation (the “Borrower”)

Pursuant to Section 2.11(iii) of the 364-Day Credit Agreement dated as of
March 16, 2018 (which, as it may be amended or modified and in effect from time
to time, is herein called, the “Agreement”) among the Borrower, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Agent for such Lenders, we are
pleased, on behalf of the Borrower, to invite you to submit Competitive Bid
Quotes to the Borrower specified below for the following proposed Competitive
Bid Advance(s):

Borrowing Date:                     ,             

Principal Amount: $

Interest Period:                             

Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.11 of the Agreement
and the foregoing. Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to such terms in the Agreement.

Please respond to this invitation by no later than [11:00 a.m. (for Indexed Rate
Auctions)] [10:00 a.m. for (Absolute Rate Auctions)] Local Time on
                        ,             .

 

JPMORGAN CHASE BANK, N.A., as Agent By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING LOAN NOTE

[DATE]

GENERAL DYNAMICS CORPORATION, a Delaware corporation (the “Borrower”), promises
to pay to                                                                   (or
its registered assigns) (the “Lender”) the lesser of the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Section 2.1 of the Agreement (as hereinafter defined), in
immediately available funds at the place specified pursuant to Article II of the
Agreement, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Maturity Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder. Such notations shall be presumptively correct as to the
aggregate unpaid principal amount of all Revolving Loans made by the Lender
pursuant to the Agreement.

This Revolving Loan Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the 364-Day Credit Agreement dated as of March 16, 2018
(which, as it may be amended or modified and in effect from time to time, is
herein called the “Agreement”), among the Borrower, the Lenders party thereto,
including the Lender, and JPMorgan Chase Bank, N.A., as Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Revolving Loan Note, including the terms and conditions under
which this Revolving Loan Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

 

GENERAL DYNAMICS CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING LOAN NOTE

OF

GENERAL DYNAMICS CORPORATION

[DATE]

 

Date

 

Principal
Amount
of Loan

 

Maturity of
Interest Period

 

Principal

Amount Paid

 

Unpaid Balance



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF COMPETITIVE BID LOAN NOTE

[DATE]

 

GENERAL DYNAMICS CORPORATION, a Delaware corporation (the “Borrower”), for value
received, hereby promises to pay to                                          
                (or its registered assigns) (the “Lender”), at the main office
of JPMorgan Chase Bank, N.A., as Agent, in New York, New York, on the dates
specified in the Agreement (as herein defined), in lawful money of the United
States, the total unpaid principal amount of all Competitive Bid Loans made by
the Lender to the Borrower from the date of this Competitive Bid Loan Note
through the Commitment Termination Date pursuant to the Agreement. This
Competitive Bid Loan Note shall bear interest as set forth in the Agreement for
Competitive Bid Loans. Interest payable under this Competitive Bid Loan Note
shall be payable at the times specified in the Agreement. No Competitive Bid
Loan shall be made under this Competitive Bid Loan Note if, as a result of such
Competitive Bid Loan, the total aggregate principal amount of Loans outstanding
under the Agreement exceeds the Aggregate Commitment.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Competitive Bid Loan and the date and amount of each
principal payment hereunder. Such notations shall be presumptively correct as to
the aggregate unpaid principal amount of all Competitive Bid Loans made by the
Lender pursuant to the Agreement.

This Competitive Bid Loan Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the 364-Day Credit Agreement dated as of March 16,
2018 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the Lenders party
thereto, including the Lender, and JPMorgan Chase Bank, N.A., as Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Competitive Bid Loan Note, including the terms and conditions
under which this Competitive Bid Loan Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

GENERAL DYNAMICS CORPORATION

By:       Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE OF COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL

TO

COMPETITIVE BID LOAN NOTE

OF

GENERAL DYNAMICS CORPORATION

[DATE]

 

Date

 

Principal
Amount
of Loan

 

Maturity of
Interest Period

 

Principal

Amount Paid

 

Unpaid Balance



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
                                     (the “Assignor”) and
                                     (the “Assignee”) is dated as of
                        ,             . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a 364-Day Credit Agreement
(as it may be amended or modified and in effect for time to time, the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Loan Documents. The Commitment (or Loans, if the
applicable Commitment has been terminated) purchased by the Assignee hereunder
is set forth in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after a Notice of Assignment substantially in the form of Exhibit “I” attached
hereto has been delivered to the Agent. Such Notice of Assignment must include
any consents required to be delivered to the Agent by Section 12.3.1 of the
Credit Agreement. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Sections 4 and 5 hereof are not made on the proposed Effective Date. The
Assignor will notify the Assignee of the proposed Effective Date no later than
the Business Day prior to the proposed Effective Date. As of the Effective Date,
(i) the Assignee shall have the rights and obligations of a Lender under the
Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder and (ii) the Assignor shall relinquish its rights and be
released from its corresponding obligations under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder.

4. PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Agent all payments of principal, interest and fees
with respect to the interest assigned hereby. The Assignee shall advance funds
directly to the Agent with respect to all Loans made on or after the Effective
Date with respect to the interest assigned hereby. [In consideration for the
sale and assignment of Loans hereunder, (a) the Assignee shall pay the Assignor,
on the Effective Date, an amount equal to the principal amount of the portion of
all Floating Rate Loans assigned to the Assignee hereunder and (b) with respect
to each Eurocurrency Loan made by the Assignor and assigned to the Assignee
hereunder which is outstanding on the Effective Date, on the earliest of (i) the
last day of the Interest Period therefor,



--------------------------------------------------------------------------------

(ii) such earlier date agreed to by the Assignor and the Assignee and (iii) the
date on which any such Eurocurrency Loan either becomes due (by acceleration or
otherwise) or is prepaid (such earliest date being hereinafter referred to as
the “Payment Date”), the Assignee shall pay the Assignor an amount equal to the
principal amount of the portion of such Eurocurrency Loan assigned to the
Assignee which is outstanding on the Payment Date. If the Assignor and the
Assignee agree that the Payment Date for such Eurocurrency Loan shall be the
Effective Date, they shall agree on the interest rate applicable to the portion
of such Loan assigned hereunder for the period from the Effective Date to the
end of the existing Interest Period applicable to such Eurocurrency Loan (the
“Agreed Interest Rate”) and any interest received by the Assignee in excess of
the Agreed Interest Rate shall be remitted to the Assignor. In the event
interest for the period from the Effective Date to but not including the Payment
Date is not paid by the Borrower with respect to any Eurocurrency Loan sold by
the Assignor to the Assignee hereunder, the Assignee shall pay to the Assignor
interest for such period on the portion of such Eurocurrency Loan sold by the
Assignor to the Assignee hereunder at the applicable rate provided by the Credit
Agreement. In the event a prepayment of any Eurocurrency Loan which is existing
on the Payment Date and assigned by the Assignor to the Assignee hereunder
occurs after the Payment Date but before the end of the Interest Period
applicable to such Eurocurrency Loan, the Assignee shall remit to the Assignor
the excess of the prepayment penalty paid with respect to the portion of such
Eurocurrency Loan assigned to the Assignee hereunder over the amount which would
have been paid if such prepayment penalty was calculated based on the Agreed
Interest Rate. The Assignee will also promptly remit to the Assignor (a) any
principal payments received from the Agent with respect to Eurocurrency Loans
prior to the Payment Date and (b) any amounts of interest on Loans and fees
received from the Agent which relate to the portion of the Loans or Commitment
assigned to the Assignee hereunder for periods prior to the Effective Date, in
the case of Floating Rate Loans, or the Payment Date, in the case of
Eurocurrency Loans, and not previously paid by the Assignee to the
Assignor.]1 In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee agrees to pay % of the processing
fee required to be paid to the Agent in connection with this Assignment
Agreement pursuant to Section 12.3.2 of the Credit Agreement.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim created by the Assignor. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (a) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (b) any representation, warranty or statement made in or in
connection with any of the Loan Documents,

 

 

1 

Each Assignor may insert its standard payment provisions in lieu of the
foregoing payment terms.



--------------------------------------------------------------------------------

(c) the financial condition or creditworthiness of the Borrower or any
guarantor, (d) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (e) inspecting any of the Property,
books or records of the Borrower, (f) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (g) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (a) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (b) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information at it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (c) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, (e) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (f) confirms that it is an Eligible Assignee [,] [and] (g) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA and (g) attaches the forms required under
Section 3.5 of the Credit Agreement.

8. INDEMNITY. The Assignee agrees to indemnify and hold harmless the Assignor
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3.1 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any Person; provided that
(a) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (b) unless the prior written consent of
the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.



--------------------------------------------------------------------------------

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be construed in accordance
with and governed by the law of the State of New York, but giving effect to
federal laws applicable to national banks.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
addresses set forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR] By:       Name:   Title: [NAME OF ASSIGNEE] By:       Name:  
Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

 

1. Description and Date of Credit Agreement: 364-Day Credit Agreement dated as
of March 16, 2018 by and among General Dynamics Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent thereunder.

 

2. Date of Assignment Agreement:                 ,

 

3. Amounts (As of Date of Item 2 above):

 

  a. Aggregate Commitment* under Credit Agreement $                

 

  b. Assignee’s Percentage of the facility purchased under the Assignment
Agreement**         %

 

  c. Amount of Assigned Share in the facility purchased under the Assignment
Agreement $                

 

4. Assignee’s Commitment* Purchased Hereunder: $                

 

5. Proposed Effective Date:                      ,         

Accepted and Agreed:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:       By:     Name:       Name:  
Title:       Title:

 

* If a Commitment has been terminated, insert outstanding Loans in place of
Commitment.

** Percentage taken to 10 decimal places.



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s and Assignee’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee, respectively



--------------------------------------------------------------------------------

EXHIBIT I

to Assignment Agreement

NOTICE

OF ASSIGNMENT

[DATE]

 

To:    [General Dynamics Corporation
2941 Fairview Park Drive, Suite 100
Falls Church, VA 22042-4523
Attention:
Facsimile:
Confirmation:                        ]*    JPMorgan Chase Bank, N.A., as Agent
270 Park Avenue
New York, New York 10017
Attention:
Facsimile:
Confirmation: From:    [NAME OF ASSIGNOR] (the “Assignor”)    [NAME OF ASSIGNEE]
(the “Assignee”)

1. We refer to that certain 364-Day Credit Agreement (the “Credit Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

2. This Notice of Assignment (this “Notice”) is given and delivered to General
Dynamics Corporation (the “Borrower”) and the Agent pursuant to Section 12.3.2
of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of [DATE] (the “Assignment”), pursuant to which, among other things,
the Assignor has sold, assigned, delegated and transferred to the Assignee, and
the Assignee has purchased, accepted and assumed from the Assignor the
percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1. The Effective Date of the Assignment shall be
the later of the date specified in Item 5 of Schedule 1 or two Business Days (or
such shorter period as agreed to by the Agent) after this Notice of Assignment
and any consents and fees required by Sections 12.3.1 and 12.3.2 of the Credit
Agreement have been delivered to the Agent; provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.



--------------------------------------------------------------------------------

[*To be included only if consent must be obtained from the Borrower pursuant to
Section 12.3.1 of the Credit Agreement.]

4. The Assignor and the Assignee hereby give to [the Borrower and]* the Agent
notice of the assignment and delegation referred to herein. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

5. The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $3,500 required by Section 12.3.2 of the
Credit Agreement.

6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrower to execute and
deliver new Notes or, as appropriate, replacement notes, to the Assignor and the
Assignee. The Assignor and, if applicable, the Assignee each agree to deliver to
the Agent the original Note received by it from the Borrower upon its receipt of
a new Note in the appropriate amount.

7. The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

[9. The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.]**

[*To be included only if consent must be obtained from the Borrower pursuant to
Section 12.3.1 of the Credit Agreement.]

[**May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.]

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]

 

   

 

        Name:             Name:         Title:             Title:



--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO BY JPMORGAN CHASE BANK, N.A., AS AGENT    
[ACKNOWLEDGED AND CONSENTED TO BY GENERAL DYNAMICS CORPORATION, AS BORROWER] *

 

   

 

        Name:             Name:         Title:             Title:

Attach photocopy of Schedule 1 to Assignment

[*To be included only if consent must be obtained from the Borrower pursuant to
Section 12.3.1 of the Credit Agreement.]



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Agreement described below

This Compliance Certificate is furnished pursuant to that certain 364-Day Credit
Agreement dated as of March 16, 2018 (as amended or modified and in effect from
time to time, the “Agreement”) among General Dynamics Corporation (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent
for the Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                          of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements; and

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

Described on the attached Annex I are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event.

The foregoing certifications are made and delivered this      day of
                ,          .



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF EXEMPTION CERTIFICATE FOR NON-U.S. LENDERS

Reference is made to the 364-Day Credit Agreement dated as of March 16, 2018 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
General Dynamics Corporation, a Delaware corporation (the “Borrower”), the
lenders party hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
                                         (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 3.5(vi) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

 

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

 

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Non-U.S. Lender is not a 10-percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) or 871(h)(3)(B) of the Code.

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

In the event that the Non-U.S. Lender is treated as a partnership for U.S.
federal tax purposes, the undersigned hereby certifies that (i) it is the sole
record owner of the Loans; and (ii) its direct and indirect partners who are
claiming the portfolio interest exemption are the sole beneficial owners of such
Loans. The representations set forth in Sections 3 and 4 above shall be deemed
to have been made only with respect to each Person that is a direct or indirect
partner or member of the Non-U.S. Lender who is claiming the portfolio interest
exemption. The representation set forth in Section 2 above shall be deemed to
have been made with respect to both the Non-U.S. Lender and each Person that is
a direct or indirect partner or member of such Lender.



--------------------------------------------------------------------------------

If the undersigned is treated as a partnership for U.S. federal income tax
purposes, it has furnished the Agent and the Borrower with a U.S. Internal
Revenue Service From W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i) a
U.S. Internal Revenue Service Form W-8BEN or Form W-8BEN-E (as applicable); or
(ii) a U.S. Internal Revenue Service Form W-8IMY accompanied by a U.S. Internal
Revenue Service Form W-8BEN or W-BEN-E (as applicable) from each of such
partners’/members’ beneficial owners that is claiming the portfolio interest
exemption.

If the undersigned is not treated as a partnership for U.S. federal income tax
purposes, it has furnished the Agent and the Borrower with a U.S. Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and the Agent in writing, and (2) the undersigned shall have
at all times furnished Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]    

By:           Its:         Date:    



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF EXEMPTION CERTIFICATE FOR NON-US PARTICIPANTS

Reference is made to the 364-Day Credit Agreement dated as of March 16, 2018 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
General Dynamics Corporation, a Delaware corporation (the “Borrower”), the
lenders party hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
                                         (the “Non-U.S. Participant”) is
providing this certificate pursuant to Section 3.5(v) of the Credit Agreement.
The Non-U.S. Participant hereby represents and warrants that:

1. The Non-U.S. Participant is the sole record and beneficial owner of the
participating interest in respect of which it is providing this certificate.

2. The Non-U.S. Participant is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Participant further represents and warrants that:

 

(a) the Non-U.S. Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

 

(b) the Non-U.S. Participant has not been treated as a bank for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.

3. The Non-U.S. Participant is not a 10-percent shareholder of any Borrower
within the meaning of Section 881(c)(3)(B) or 871(h)(3)(B) of the Code.

4. The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

In the event that the Non-U.S. Participant is treated as a partnership for U.S.
federal tax purposes, the undersigned hereby certifies that (i) it is the sole
record owner of the participating interest; and (ii) its direct and indirect
partners who are claiming the portfolio interest exemption are the sole
beneficial owners of such participating interests. The representations set forth
in Sections 3 and 4 above shall be deemed to have been made only with respect to
each Person that is a direct or indirect partner or member of the Non-U.S.
Participant who is claiming the portfolio interest exemption. The representation
set forth in Section 2 above shall be deemed to have been made with respect to
both the Non-U.S. Participant and each Person that is a direct or indirect
partner or member of such Participant.



--------------------------------------------------------------------------------

If the undersigned is treated as a partnership for U.S. federal income tax
purposes, it has furnished its participating Lender with a U.S. Internal Revenue
Service From W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a U.S.
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (as applicable); or (ii) a
U.S. Internal Revenue Service Form W-8IMY accompanied by a U.S. Internal Revenue
Service Form W-8BEN or W-BEN-E (as applicable) from each of such
partners’/members’ beneficial owners that is claiming the portfolio interest
exemption.

If the undersigned is not treated as a partnership for U.S. federal income tax
purposes, it has furnished its participating Lender with a U.S. Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable.

By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform its participating Lender in writing, and (2) the undersigned shall
have at all times furnished its participating Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. PARTICIPANT]    

By:           Its:         Date:    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DESIGNATION AGREEMENT

Dated                     ,             

Reference is made to the 364-Day Credit Agreement dated as of March 16, 2018 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
General Dynamics Corporation, a Delaware corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent for the Lenders.
Terms defined in the Credit Agreement are used herein as therein defined.

                 (the “Designating Lender”),                          (the
“Designated Lender”), and the Borrower agree as follows:

 

1. The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

 

2. The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

 

3. The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article VI thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, the Designating Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action it
may be permitted to take under the Credit Agreement; (iii) confirms that it is
an Eligible Designee; (iv) appoints and authorizes the Designating Lender as its
administrative agent and attorney-in-fact and grants the Designating Lender an
irrevocable power of attorney to receive payments made for the benefit of the
Designated Lender under the Credit Agreement and to deliver and receive all
communications and notices under the Credit Agreement, if any, that Designated
Lender is obligated to deliver or has the right to receive thereunder;
(v) acknowledges that it is subject to and bound by the confidentiality
provisions of the Credit Agreement (except as permitted under Section 12.4
thereof); and (vi) acknowledges that the Designating Lender retains the sole
right and responsibility to vote under the Credit Agreement, including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Credit Agreement, and agrees that the Designated Lender shall
be bound by all such votes, approvals, amendments, modifications and waivers and
all other agreements of the Designating Lender pursuant to or in connection with
the Credit Agreement.

 

4. Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender and the Borrower, it will be delivered to the
Agent for acceptance and recording by the Agent. The effective date of this
Designation Agreement shall be the date of acceptance thereof by the Agent,
unless otherwise specified on the signature page hereto (the “Effective Date”).



--------------------------------------------------------------------------------

5. Upon such acceptance and recording by the Agent, as of the Effective Date
(a) the Designated Lender shall have the right to make Loans as a Lender
pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

 

6. This Designation Agreement shall be construed in accordance with and governed
by the law of the State of New York, but giving effect to federal laws
applicable to national banks.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

Effective Date3:

 

[NAME OF DESIGNATING LENDER]

By:     Name:     Title:    

[NAME OF DESIGNATED LENDER]

By:     Name:     Title:    

GENERAL DYNAMICS CORPORATION

By:     Name:     Title:    

Accepted and Approved this              day of                 ,         

 

JPMORGAN CHASE BANK, N.A., as Agent

By:     Title:    

 

 

3  This date should be no earlier than the date of acceptance by the Agent.



--------------------------------------------------------------------------------

EXHIBIT I

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GUARANTY

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of March 16, 2018, by and among each
of the Subsidiaries of the Borrower (as defined below) identified on the
signature pages hereto (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Agent, for the ratable benefit of the Holders of Obligations (as defined
below), under the Credit Agreement referred to below.

WITNESSETH:

WHEREAS, GENERAL DYNAMICS CORPORATION, a Delaware corporation (the “Borrower”),
the institutions from time to time parties thereto as Lenders, and JPMorgan
Chase Bank, N.A., in its capacity as contractual representative (the “Agent”)
for itself and the other Lenders, have entered into a certain 364-Day Credit
Agreement dated as of March 16, 2018 (as the same may be amended, restated,
supplemented or otherwise modified, and as in effect from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower;

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Agent to enter into the Credit Agreement,
each of the Guarantors is willing to guarantee the obligations of the Borrower
under the Credit Agreement and the other Loan Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein. For purposes of this Guaranty, “Holders of Obligations” means the
holders of the Obligations from time to time and shall include (i) each Lender
in respect of its Loans, (ii) the Agent and the Lenders in respect of all other
present and future obligations and liabilities of the Borrower of every type and
description arising under or in connection with the Credit Agreement or any
other Loan Document, (iii) each indemnified party under Section 9.5 of the
Credit Agreement in respect of the obligations and liabilities of the Borrower
to such Person hereunder and under the other Loan Documents, and (iv) their
respective successors, transferees and assigns.

SECTION 2. Guaranty. Each of the Guarantors, as primary obligor and not merely
as surety, fully, irrevocably and unconditionally guarantees (each, a
“Guarantee”), to each Holder of Obligations and its successors and assigns
(i) the full and punctual payment of the principal of, premium, if any, and
interest on the Advances when due, whether at maturity, by



--------------------------------------------------------------------------------

acceleration, by redemption or otherwise, and all other monetary obligations of
the Borrower under the Credit Agreement and the other Loan Documents (the
“Guaranteed Obligations”) and (ii) the full and punctual performance within
applicable grace periods of all other obligations of the Borrower under the
Credit Agreement and the other Loan Documents.

SECTION 3. Obligations Unconditional. Each of the Guarantors further agrees that
its obligations hereunder shall be unconditional irrespective of the absence or
existence of any action to enforce the same, the recovery of any judgment
against the Borrower or any other Guarantor (except to the extent such judgment
is paid) or any waiver or amendment of the provisions of the Credit Agreement or
any other Loan Document to the extent that any such action or any similar action
would otherwise constitute a legal or equitable discharge or defense of a
Guarantor (except that each such waiver or amendment shall be effective in
accordance with its terms).

SECTION 4. Guaranty of Payment. Each of the Guarantors further agrees that each
Guarantee constitutes a guarantee of payment, performance and compliance and not
merely of collection.

SECTION 5. Waivers. Each of the Guarantors further agrees to waive presentment
to, demand of payment from and protest to the Borrower or any other Person, and
also waives diligence, notice of acceptance of its Guarantee, presentment,
demand for payment, notice of protest for nonpayment, the filing of claims with
a court in the event of merger or bankruptcy of the Borrower or any other Person
and any right to require a proceeding first against the Borrower or any other
Person. The obligations of the Guarantors shall not be affected by any failure
or policy on the part of any Holder of Obligations to exercise any right or
remedy under the Credit Agreement or any other Loan Document.

SECTION 6. Satisfaction. The obligation of each Guarantor to make any payment
hereunder may be satisfied by causing the Borrower or any other Person to make
such payment.

SECTION 7. Reinstatement. If any Holder of Obligations is required by any court
or otherwise to return to the Borrower or any Guarantor, or any custodian,
trustee, liquidator or other similar official acting in relation to any of the
Borrower or any Guarantor, any amount paid by any of them to such Holder of
Obligations, the Guarantee of such Guarantor, to the extent theretofore
discharged, shall be reinstated in full force and effect.

SECTION 8. Maximum Amount. Any term or provision of this Guaranty to the
contrary notwithstanding, the maximum aggregate amount of each of the Guarantees
shall not exceed the maximum amount that can be guaranteed by the relevant
Guarantor without rendering the relevant Guarantee under this Guaranty voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.

SECTION 9. Assignment. This Guaranty shall be binding upon and enforceable
against each Guarantor and its successors and assigns and shall inure to the
benefit of and be enforceable by the Holders of Obligations.



--------------------------------------------------------------------------------

SECTION 10. Third Party Beneficiaries. This Guaranty is intended for the sole
and exclusive benefit of the Holders of Obligations and their respective
successors and assigns and shall not be enforceable by any other party.

SECTION 11. Governing Law. This Guaranty shall be construed in accordance with
and governed by the law of the State of New York, but giving effect to federal
laws applicable to national banks.

SECTION 12. Notices. Any notice, request or other communication hereunder to the
Borrower or any Guarantor shall be in writing and be duly given, effective upon
receipt, if delivered personally or sent by prepaid registered mail to its
address or by telecopier to the number set forth below:

General Dynamics Corporation

2941 Fairview Park Drive, Suite 100

Falls Church, VA 22042-4523

Attention: Treasury Department

Telecopier No.: (703) 876-3366

SECTION 13. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 14. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 15. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations or the
Agent.

SECTION 16. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 17. Taxes. Section 3.5 of the Credit Agreement shall be applicable,
mutatis mutandis, to all payments required by any Guarantor under this Guaranty.

SECTION 18. Release of Guarantors. In the event (a) of the merger, consolidation
or sale or disposition of all or substantially all of the assets of a Guarantor
(other than a merger or consolidation with, or sale or disposition of assets to,
the Borrower or another Subsidiary of the Borrower), or (b) there occurs a
transfer, sale or other disposition of the voting securities (or other ownership
interests) of a Guarantor whereby such Guarantor ceases to constitute a
Subsidiary of the Borrower, or (c) any Guarantor shall have no Contingent
Obligations (other



--------------------------------------------------------------------------------

than Contingent Obligations under the Guaranty) with respect to the obligations
or liabilities of the Borrower or any of its Subsidiaries (whether funded or
unfunded), then in any such case such Guarantor or the entity acquiring the
assets (in the event of the sale or other disposition of all or substantially
all of the assets of such Guarantor) shall be released and relieved of any
obligations under its Guarantee. Upon delivery by the Borrower to the Agent of a
certificate of an Authorized Officer certifying to the Agent and the Lenders the
foregoing, such Guarantor shall be discharged from all further liability and
obligation under this Guaranty and the Agent shall execute any documents
reasonably required in order to evidence the release of such Guarantor from its
obligations under its Guarantee; provided, however, that (i) the Agent shall not
be required to execute any such document on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Guarantor without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations (other than the Obligations of the released Guarantor),
any other Guarantor’s obligations under this Guaranty, or, if applicable, any
obligations of the Borrower or any Subsidiary in respect of the proceeds of any
such sale retained by the Borrower or any Subsidiary.

REMAINDER OF PAGE INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Initial Guarantors have caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

American Overseas Marine Company, LLC By:     Name:   David H. Fogg Title:  
Vice President and Treasurer

General Dynamics Land Systems Inc.

General Dynamics Government Systems Corporation

Bath Iron Works Corporation

General Dynamics-OTS, Inc.

General Dynamics Ordnance and Tactical Systems, Inc.

Gulfstream Aerospace Corporation

National Steel and Shipbuilding Company

Electric Boat Corporation

By:     Name:   David H. Fogg Title:   Treasurer



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Guaranty (the “Guaranty”) made as of March 16,
2018, by and among American Overseas Marine Company, LLC, a Delaware limited
liability company, Bath Iron Works Corporation, a Maine corporation, Electric
Boat Corporation, a Delaware corporation, General Dynamics-OTS, Inc., a Delaware
corporation, General Dynamics Government Systems Corporation, a Delaware
corporation, General Dynamics Land Systems Inc., a Delaware corporation, General
Dynamics Ordnance and Tactical Systems, Inc., a Virginia corporation, Gulfstream
Aerospace Corporation, a Delaware corporation, and National Steel and
Shipbuilding Company, a Nevada corporation (the “Initial Guarantors” and along
with any additional Subsidiaries of the Borrower, which become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the Agent, for
the ratable benefit of the Holders of Obligations, under the Credit Agreement.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty. By its execution below, the undersigned [NAME OF
NEW GUARANTOR], a [                            ] [corporation] [partnership]
[limited liability company], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto.

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [                            ]
[corporation] [partnership] [limited liability company] has executed and
delivered this Annex I counterpart to the Guaranty as of this
                     day of                 ,         .

 

[NAME OF NEW GUARANTOR]

By:     Title:    